Exhibit 10(e)

 

CREDIT AND SECURITY AGREEMENT

DATED AS OF AUGUST 1, 2004

AMONG

PPL RECEIVABLES CORPORATION, AS BORROWER,

PPL ELECTRIC UTILITIES CORPORATION, AS SERVICER,

BLUE RIDGE ASSET FUNDING CORPORATION,

THE LIQUIDITY BANKS FROM TIME TO TIME PARTY HERETO

AND

WACHOVIA BANK, NATIONAL ASSOCIATION, AS AGENT

TABLE OF CONTENTS



 

Page







Article I The Advances

1

Section 1.1

Credit Facility.

1

Section 1.2

Increases.

2

Section 1.3

Decreases.

2

Section 1.4

Deemed Collections; Borrowing Limit.

3

Section 1.5

Payment Requirements.

4

Section 1.6

Ratable Loans; Funding Mechanics; Liquidity Fundings.

4

Article II Payments and Collections

4

Section 2.1

Payments.

4

Section 2.2

Collections Prior to Amortization.

5

Section 2.3

Collections Following Amortization.

6

Section 2.4

Payment Rescission.

6

Article III Blue Ridge Funding

7

Section 3.1

CP Costs.

7

Section 3.2

Calculation of CP Costs.

7

Section 3.3

CP Costs Payments.

7

Section 3.4

Default Rate.

7

Article IV Liquidity Bank Funding

7

Section 4.1

Liquidity Bank Funding.

7

Section 4.2

Interest Payments.

8

Section 4.3

Selection and Continuation of Interest Periods.

8

Section 4.4

Liquidity Bank Interest Rates.

8

Section 4.5

Suspension of the LIBO Rate.

8

Section 4.6

Default Rate.

9

Article V Representations and Warranties

9

Section 5.1

Representations and Warranties of the PPL Electric Parties.

9

Article VI Conditions of Advances

14

Section 6.1

Conditions Precedent to Initial Advance.

14

Section 6.2

Conditions Precedent to All Advances.

14

Article VII Covenants

14

Section 7.1

Affirmative Covenants of the PPL Electric Parties.

14

Section 7.2

Negative Covenants of the PPL Electric Parties.

22

Article VIII Servicing

24

Section 8.1

Designation of Servicer.

24

Section 8.2

Duties of Servicer.

25

Section 8.3

Collections.

26

Section 8.4

Responsibilities of PPL Electric Parties.

26

Section 8.5

Monthly Reports.

26

Section 8.6

Servicing Fee.

26

Article IX Amortization Events

27

Section 9.1

Amortization Events.

27

Section 9.2

Remedies.

29

Article X Indemnification

29

Section 10.1

Indemnities by the PPL Electric Parties.

29

Section 10.2

Increased Cost and Reduced Return.

32

Section 10.3

Other Costs and Expenses.

32

Section 10.4

Allocations.

33

Article XI The Agent

33

Section 11.1

Authorization and Action.

33

Section 11.2

Delegation of Duties.

34

Section 11.3

Exculpatory Provisions.

34

Section 11.4

Reliance by Agent.

34

Section 11.5

Non-Reliance on Agent and Other Lenders.

35

Section 11.6

Reimbursement and Indemnification.

35

Section 11.7

Agent in its Individual Capacity.

35

Section 11.8

Successor Agent.

35

Article XII Assignments; Participations

36

Section 12.1

Assignments.

36

Section 12.2

Participations.

37

Article XIII Security Interest

37

Section 13.1

Grant of Security Interest.

37

Section 13.2

Termination after Final Payout Date.

37

Article XIV Miscellaneous

38

Section 14.1

Waivers and Amendments.

38

Section 14.2

Notices.

39

Section 14.3

Ratable Payments.

39

Section 14.4

Protection of Agent's Security Interest.

39

Section 14.5

Confidentiality.

40

Section 14.6

Bankruptcy Petition.

40

Section 14.7

Limitation of Liability.

41

Section 14.8

CHOICE OF LAW.

41

Section 14.9

CONSENT TO JURISDICTION.

41

Section 14.10

WAIVER OF JURY TRIAL.

42

Section 14.11

Integration; Binding Effect; Survival of Terms.

42

Section 14.12

Counterparts; Severability; Section References.

42

Section 14.13

Wachovia Roles.

42













Exhibits and Schedules Excluded









Exhibit I

Definitions



Exhibit II

Form of Borrowing Notice



Exhibit III

Places of Business of the PPL Electric Parties; Locations of Records; Federal
Employer





Identification Number(s); Organizational Identification Number(s)



Exhibit IV

Names of Collection Banks; Collection Accounts



Exhibit V

Form of Compliance Certificate



Exhibit VI

Nuclear Decommissioning Receivables Amortization Schedule



Exhibit VII

Form of Assignment Agreement



Exhibit VIII

Summary of Credit and Collection Practices



Exhibit IX

Form of Monthly Report



Exhibit X

Form of Contract(s)









Schedules











Schedule A

Commitments



Schedule B

Closing Documents





CREDIT AND SECURITY AGREEMENT



 

THIS CREDIT AND SECURITY AGREEMENT, dated as of August 1, 2004 is entered into
by and among:

(a)    PPL RECEIVABLES CORPORATION, a Delaware corporation ("Borrower"),

(b)    PPL Electric Utilities Corporation, a Pennsylvania corporation ("PPL
Electric"), as initial Servicer (the Servicer together with Borrower, the "PPL
Electric Parties" and each, a "PPL Electric Party"),

(c)    The entities listed on Schedule A to this Agreement (together with any of
their respective successors and assigns hereunder, the "Liquidity Banks"),

(d)    Blue Ridge Asset Funding Corporation, a Delaware corporation ("Blue
Ridge"), and

(e)    Wachovia Bank, National Association, as agent for the Lenders hereunder
or any successor agent hereunder (together with its successors and assigns
hereunder, the "Agent").

Unless defined elsewhere herein, capitalized terms used in this Agreement shall
have the meanings assigned to such terms in Exhibit I and if not defined in
Exhibit I, shall have the meanings assigned to such terms in the Receivables
Sale Agreement.

PRELIMINARY STATEMENTS



Borrower desires to borrow from the Lenders from time to time.

Blue Ridge may, in its absolute and sole discretion, make Advances to Borrower
from time to time.

In the event that Blue Ridge declines to make any Advance, the Liquidity Banks
shall, at the request of Borrower, make Advances from time to time.

Wachovia Bank, National Association has been requested and is willing to act as
Agent on behalf of Blue Ridge and the Liquidity Banks in accordance with the
terms hereof.

Article I

The Advances

Section 1.1    Credit Facility.

(a)    Upon the terms and subject to the conditions hereof, from time to time
prior to the Facility Termination Date:

    (i)    Borrower may, at its option, request Advances from the Lenders in an
aggregate principal amount at any one time outstanding not to exceed the lesser
of the Aggregate Commitment and the Borrowing Base (such lesser amount, the
"Borrowing Limit"); and

    (ii)    Blue Ridge may, at its option, make the requested Advance, or if
Blue Ridge shall decline to make any Advance, except as otherwise provided in
Section 1.2, the Liquidity Banks severally agree to make Loans in an aggregate
principal amount equal to the requested Advance.

Each of the Advances, and all other Obligations, shall be secured by the
Collateral as provided in Article XIII. It is the intent of Blue Ridge to fund
all Advances by the issuance of Commercial Paper.

(b)    Borrower may, upon at least thirty (30) days' notice to the Agent,
terminate in whole or reduce in part, ratably among the Liquidity Banks, the
unused portion of the Aggregate Commitment; provided that each partial reduction
of the Aggregate Commitment shall be in an amount equal to $10,000,000 (or a
larger integral multiple of $1,000,000 if in excess thereof) and shall reduce
the Commitments of the Liquidity Banks ratably in accordance with their
respective Pro Rata Shares.

Section 1.2    Increases.

Borrower shall provide the Agent with at least two (2) Business Days' (or in the
case of the Advance made on the Closing Date, one (1) Business Days') prior
notice in a form set forth as Exhibit II hereto of each Advance (each, a
"Borrowing Notice"). Each Borrowing Notice shall be subject to Section 6.2
hereof and, except as set forth below, shall be irrevocable and shall specify
the requested increase in Aggregate Principal (which shall not be less than
$1,000,000 or a larger integral multiple of $100,000) and the Borrowing Date
and, in the case of an Advance to be funded by the Liquidity Banks, the
requested Interest Rate and Interest Period. Following receipt of a Borrowing
Notice, the Agent will determine whether Blue Ridge agrees to make the requested
Advance. If Blue Ridge declines to make a proposed Advance, Borrower may cancel
the Borrowing Notice or, in the absence of such a cancellation, the Advance will
be made by the Liquidity Banks; provided, however, that in no event will more
than four (4) Advances be made during any calendar month. On the date of each
Advance, upon satisfaction of the applicable conditions precedent set forth in
Article VI, Blue Ridge or the Liquidity Banks, as applicable, shall deposit into
the Facility Account, in immediately available funds, no later than 2:00 p.m.
(New York time), an amount equal to in the case of Blue Ridge, the principal
amount of the requested Advance or in the case of a Liquidity Bank, such
Liquidity Bank's Pro Rata Share of the principal amount of the requested
Advance.

Section 1.3    Decreases.

Except as provided in Section 1.4, Borrower shall provide the Agent with prior
written notice in conformity with the Required Notice Period (a "Reduction
Notice") of any proposed reduction of Aggregate Principal. Such Reduction Notice
shall designate the date (the "Proposed Reduction Date") upon which any such
reduction of Aggregate Principal shall occur (which date shall give effect to
the applicable Required Notice Period), and the amount of Aggregate Principal to
be reduced which shall be applied ratably to the Loans of Blue Ridge and the
Liquidity Banks in accordance with the amount of principal (if any) owing to
Blue Ridge, on the one hand, and the amount of principal (if any) owing to the
Liquidity Banks (ratably, based on their respective Pro Rata Shares), on the
other hand (the "Aggregate Reduction"). Only one (1) Reduction Notice shall be
outstanding at any time.

Section 1.4    Deemed Collections; Borrowing Limit.

(a)    If on any day:

    (i)    the Outstanding Balance of any Receivable is reduced as a result of
any cash discount or any other adjustment by any Originator or any Affiliate
thereof, or as a result of any tariff or other governmental or regulatory
action, or

    (ii)    the Outstanding Balance of any Receivable is reduced or canceled as
a result of a setoff in respect of any claim by the Obligor thereof (whether
such claim arises out of the same or a related or an unrelated transaction), or

    (iii)    the Outstanding Balance of any Receivable is reduced on account of
the obligation of any Originator or any Affiliate thereof to pay to the related
Obligor any rebate or refund, or

    (iv)    the Outstanding Balance of any Receivable is less than the amount
included in calculating the Net Pool Balance for purposes of any Monthly Report
(for any reason other than such Receivable becoming a Defaulted Receivable), or

    (v)    any of the representations or warranties of Borrower set forth in
Section 5.1(b), Section 5.1(e), Section 5.1(f), Section 5.1(h), Section 5.1(i),
Section 5.1(q), Section 5.1(r), Section 5.1(s) or Section 5.1(t) were not true
when made with respect to any Receivable,

then, on such day, Borrower shall be deemed to have received a Collection of
such Receivable (A) in the case of clauses (i) - (iv) above, in the amount of
such reduction or cancellation or the difference between the actual Outstanding
Balance and the amount included in calculating such Net Pool Balance, as
applicable; and (B) in the case of clause (v) above, in the amount of the
Outstanding Balance of such Receivable and, effective as of the date on which
the next succeeding Monthly Report is required to be delivered, the Borrowing
Base shall be reduced by the amount of such Deemed Collection.

(b)    Borrower shall ensure that the Aggregate Principal at no time exceeds the
Borrowing Limit. If at any time the Aggregate Principal exceeds the Borrowing
Limit, Borrower shall pay to the Agent not later than the next succeeding
Business Day an amount to be applied to reduce the Aggregate Principal (as
allocated by the Agent), such that after giving effect to such payment the
Aggregate Principal is less than or equal to the Borrowing Limit.

Section 1.5    Payment Requirements.

All amounts to be paid or deposited by any PPL Electric Party pursuant to any
provision of this Agreement shall be paid or deposited in accordance with the
terms hereof no later than 12:00 noon (New York time) on the day when due in
immediately available funds, and if not received before 12:00 noon (New York
time) shall be deemed to be received on the next succeeding Business Day. If
such amounts are payable to a Lender they shall be paid to the Agent's Account,
for the account of such Lender, until otherwise notified by the Agent. All
computations of CP Costs, Interest, per annum fees calculated as part of any CP
Costs, per annum fees hereunder and per annum fees under the Fee Letter shall be
made on the basis of a year of 360 days for the actual number of days elapsed.
If any amount hereunder shall be payable on a day which is not a Business Day,
such amount shall be payable on the next succeeding Business Day.

Section 1.6    Ratable Loans; Funding Mechanics; Liquidity Fundings.

(a)    Each Advance hereunder shall consist of one or more Loans made by Blue
Ridge and/or the Liquidity Banks.

(b)    Each Lender funding any Loan shall wire transfer the principal amount of
its Loan to the Agent in immediately available funds not later than 12:00 noon
(New York City time) on the applicable Borrowing Date and, subject to its
receipt of such Loan proceeds, the Agent shall wire transfer such funds received
by it to the account specified by Borrower in its Borrowing Request not later
than 2:00 p.m. (New York City time) on such Borrowing Date.

(c)    While it is the intent of Blue Ridge to fund each requested Advance
through the issuance of its Commercial Paper, the parties acknowledge that if
Blue Ridge is unable, or determines that it is undesirable, to issue Commercial
Paper to fund all or any portion of its Loans, or is unable to repay such
Commercial Paper upon the maturity thereof, Blue Ridge may put all or any
portion of its Loans to the Liquidity Banks at any time pursuant to the
Liquidity Agreement to finance or refinance the necessary portion of its Loans
through a Liquidity Funding to the extent available. The Liquidity Fundings may
be Alternate Base Rate Loans or LIBO Rate Loans, or a combination thereof,
selected by Borrower in accordance with Article IV. Regardless of whether a
Liquidity Funding constitutes the direct funding of a Loan, an assignment of a
Loan made by Blue Ridge or the sale of one or more participations in a Loan made
by Blue Ridge, each Liquidity Bank participating in a Liquidity Funding shall
have the rights of a "Lender" hereunder with the same force and effect as if it
had directly made a Loan to Borrower in the amount of its Liquidity Funding.

(d)    Nothing herein shall be deemed to commit Blue Ridge to make Loans.

Article II

Payments and Collections

Section 2.1    Payments.

Borrower hereby promises to pay the following (collectively, the "Obligations"):

(a)    the Aggregate Principal on and after the Facility Termination Date as and
when Collections are received;

(b)    the fees set forth in the Fee Letter on the dates specified therein;

(c)    all accrued and unpaid Interest on the Alternate Base Rate Loans on each
Settlement Date applicable thereto;

(d)    all accrued and unpaid Interest on the LIBO Rate Loans on the last day of
each Interest Period applicable thereto;

(e)    all accrued and unpaid CP Costs on the CP Rate Loans on each Settlement
Date; and

(f)    all Broken Funding Costs and Indemnified Amounts upon demand.

Section 2.2    Collections Prior to Amortization.

(a)    On each Settlement Date prior to the Amortization Date, the Servicer
shall deposit to the Agent's Account, for distribution to the Lenders,
Collections equal to the sum of the following amounts for application to the
Obligations in the order specified:

first, ratably to the payment of all accrued and unpaid CP Costs, Interest and
Broken Funding Costs (if any) then due and owing,

second, ratably to the payment of all accrued and unpaid fees under the Fee
Letter (if any) then due and owing,

third, to the accrued and unpaid Servicing Fee (so long as the Servicer is not
PPL Electric or an Affiliate of PPL Electric),

fourth, if required under Section 1.3 or Section 1.4, to the ratable reduction
of Aggregate Principal,

fifth, for the ratable payment of all other unpaid Obligations, if any, then due
and owing, and

sixth, to the accrued and unpaid Servicing Fee (so long as the Servicer is PPL
Electric or an Affiliate of PPL Electric).

(b)    Provided that (i) each of the conditions precedent set forth in Section
6.2 are satisfied and (ii) the Amortization Date has not occurred, any
Collections received in excess of the amount necessary to make the payments
required under Section 2.2(a) shall, after application in payment for new
Receivables or otherwise in payment for obligations of the Borrower under this
Agreement and the Receivables Sale Agreement, be distributed to Borrower or
otherwise in accordance with Borrower's instructions.

Collections applied to the payment of Obligations shall be distributed in
accordance with the aforementioned provisions, and, giving effect to each of the
priorities set forth above in this Section 2.2(a), shall be shared ratably
(within each priority) among the Agent and the Lenders in accordance with the
amount of such Obligations owing to each of them in respect of each such
priority.

Section 2.3    Collections Following Amortization.

On each day on which any of the conditions precedent set forth in Section 6.2
are not satisfied, the Amortization Date and each day thereafter, the Servicer
shall set aside and hold in trust, for the Secured Parties, all Collections
received on such day. On and after the Amortization Date, the Servicer shall, on
each Settlement Date and on each other Business Day specified by the Agent
(after deduction of any accrued and unpaid Servicing Fee as of such date): remit
to the Agent's Account the amounts set aside pursuant to the preceding two
sentences, and apply such amounts to reduce the Obligations as follows:

first, to the reimbursement of the Agent's costs of collection and enforcement
of this Agreement,

second, ratably to the payment of all accrued and unpaid CP Costs, Interest and
Broken Funding Costs,

third, ratably to the payment of all accrued and unpaid fees under the Fee
Letter,

fourth, to the ratable reduction of Aggregate Principal,

fifth, for the ratable payment of all other unpaid Obligations, and

sixth, after the Obligations have been indefeasibly reduced to zero, to
Borrower.

Collections applied to the payment of Obligations shall be distributed in
accordance with the aforementioned provisions, and, giving effect to each of the
priorities set forth above in this Section 2.3, shall be shared ratably (within
each priority) among the Agent and the Lenders in accordance with the amount of
such Obligations owing to each of them in respect of each such priority.

Section 2.4    Payment Rescission.

No payment of any of the Obligations shall be considered paid or applied
hereunder to the extent that, at any time, all or any portion of such payment or
application is rescinded by application of law or judicial authority, or must
otherwise be returned or refunded for any reason. Borrower shall remain
obligated for the amount of any payment or application so rescinded, returned or
refunded, and shall promptly pay to the Agent (for application to the Person or
Persons who suffered such rescission, return or refund) the full amount thereof,
plus Interest on such amount at the Default Rate from the date of any such
rescission, return or refunding.

Article III

Blue Ridge Funding

Section 3.1    CP Costs.

Borrower shall pay CP Costs with respect to the principal balance of Blue
Ridge's Loans from time to time outstanding. Each Loan of Blue Ridge that is
funded with Pooled Commercial Paper will accrue CP Costs each day on a pro rata
basis, based upon the percentage share that the principal in respect of such
Loan represents in relation to all assets held by Blue Ridge and funded
substantially with related Pooled Commercial Paper.

Section 3.2    Calculation of CP Costs.

Not later than the 3rd Business Day immediately preceding each Monthly Reporting
Date, Blue Ridge shall calculate the aggregate amount of CP Costs applicable to
its CP Rate Loans for the Calculation Period then most recently ended and shall
notify Borrower of such aggregate amount.

Section 3.3    CP Costs Payments.

On each Settlement Date, Borrower shall pay to the Agent (for the benefit of
Blue Ridge) an aggregate amount equal to all accrued and unpaid CP Costs in
respect of the principal associated with all CP Rate Loans for the Calculation
Period then most recently ended in accordance with Article II.

Section 3.4    Default Rate.

From and after the occurrence of (i) a Servicer Replacement Event, (ii) a
Servicer Default or (iii) a Downgrading Event with respect to the Servicer, and
during the continuance of (iv) an Amortization Event (other than as a result of
a voluntary termination of either (x) the facility evidenced by this Agreement
or (y) the facility evidenced by the Receivables Sale Agreement, except if in
either case another Amortization Event has occurred or thereafter occurs), all
Loans of Blue Ridge shall accrue Interest at the Default Rate and shall cease to
be CP Rate Loans. With respect to clause (iv) above, the Agent will promptly
notify Borrower of any Amortization Event with respect to which it intends to
assess additional interest at the Default Rate; provided, however, that any
failure to provide any such notice shall not prevent any such Loan from accruing
interest at the Default Rate for the period during which such Amortization Event
has occurred and is continuing.

Article IV

Liquidity Bank Funding

Section 4.1    Liquidity Bank Funding.

Prior to the occurrence of an Amortization Event, the outstanding principal
balance of each Liquidity Funding shall accrue interest for each day during its
Interest Period at either the LIBO Rate or the Alternate Base Rate in accordance
with the terms and conditions hereof. Until Borrower gives notice to the Agent
of another Interest Rate in accordance with Section 4.4, the initial Interest
Rate for any Loan transferred to the Liquidity Banks by Blue Ridge pursuant to
the Liquidity Agreement shall be the Alternate Base Rate (unless the Default
Rate is then applicable). If the Liquidity Banks acquire by assignment from Blue
Ridge any Loan pursuant to the Liquidity Agreement, each Loan so assigned shall
be deemed to have an Interest Period commencing on the date of any such
assignment.

Section 4.2    Interest Payments.

On the Settlement Date for each Liquidity Funding, Borrower shall pay to the
Agent (for the benefit of the Liquidity Banks) an aggregate amount equal to the
accrued and unpaid Interest for the entire Interest Period of each such
Liquidity Funding in accordance with Article II.

Section 4.3    Selection and Continuation of Interest Periods.

(a)    With consultation from (and approval by) the Agent, Borrower shall from
time to time request Interest Periods for the Liquidity Fundings, provided that
if at any time any Liquidity Funding is outstanding, Borrower shall always
request Interest Periods such that at least one Interest Period shall end on the
date specified in clause (i) of the definition of Settlement Date.

(b)    Borrower or the Agent, upon notice to and consent by the other received
at least three (3) Business Days prior to the end of an Interest Period (the
"Terminating Tranche") for any Liquidity Funding, may, effective on the last day
of the Terminating Tranche: divide any such Liquidity Funding into multiple
Liquidity Fundings, combine any such Liquidity Funding with one or more other
Liquidity Fundings that have a Terminating Tranche ending on the same day as
such Terminating Tranche or combine any such Liquidity Funding with a new
Liquidity Funding to be made by the Liquidity Banks on the day such Terminating
Tranche ends.

Section 4.4    Liquidity Bank Interest Rates.

Borrower may select the LIBO Rate or the Alternate Base Rate for each Liquidity
Funding. Borrower shall by 12:00 noon (New York time): at least three (3)
Business Days prior to the expiration of any Terminating Tranche with respect to
which the LIBO Rate is being requested as a new Interest Rate and at least one
(1) Business Day prior to the expiration of any Terminating Tranche with respect
to which the Alternate Base Rate is being requested as a new Interest Rate, give
the Agent irrevocable notice of the new Interest Rate for the Liquidity Funding
associated with such Terminating Tranche. Until Borrower gives notice to the
Agent of another Interest Rate, the initial Interest Rate for any Loan
transferred to the Liquidity Banks pursuant to the Liquidity Agreement shall be
the Alternate Base Rate (unless the Default Rate is then applicable).

Section 4.5    Suspension of the LIBO Rate.

(a)    If any Liquidity Bank notifies the Agent that it has determined that
funding its Pro Rata Share of the Liquidity Fundings at a LIBO Rate would
violate any applicable law, rule, regulation, or directive of any governmental
or regulatory authority, whether or not having the force of law, or that such
LIBO Rate will not adequately and fairly reflect the cost of acquiring or
maintaining a Liquidity Funding at such LIBO Rate, then the Agent shall suspend
the availability of such LIBO Rate and require Borrower to select the Alternate
Base Rate for any Liquidity Funding accruing Interest at such LIBO Rate.

(b)    If less than all of the Liquidity Banks give a notice to the Agent
pursuant to Section 4.5(a), each Liquidity Bank which gave such a notice shall
be obliged, at the request of Borrower, Blue Ridge or the Agent, to assign all
of its rights and obligations hereunder to another Liquidity Bank or another
funding entity nominated by Borrower or the Agent that is an Eligible Assignee
willing to participate in this Agreement through the Liquidity Termination Date
in the place of such notifying Liquidity Bank; provided that the notifying
Liquidity Bank receives payment in full, pursuant to an Assignment Agreement, of
all Obligations owing to it (whether due or accrued), and the replacement
Liquidity Bank otherwise satisfies the requirements of Section 12.1(b).

Section 4.6    Default Rate.

From and after the occurrence of (i) a Servicer Replacement Event, (ii) a
Servicer Default or (iii) a Downgrading Event with respect to the Servicer, and
during the continuance of (iv) an Amortization Event (other than as a result of
a voluntary termination of either (x) the facility evidenced by this Agreement
or (y) the facility evidenced by the Receivables Sale Agreement, except if in
either case another Amortization Event has occurred or thereafter occurs), all
Liquidity Fundings shall accrue Interest at the Default Rate. With respect to
clause (iv) above, the Agent will promptly notify Borrower of any Amortization
Event with respect to which it intends to assess additional interest at the
Default Rate; provided, however, that any failure to provide any such notice
shall not prevent any such Liquidity Funding from accruing interest at the
Default Rate for the period during which such Amortization Event has occurred
and is continuing.

Article V

Representations and Warranties

Section 5.1    Representations and Warranties of the PPL Electric Parties.

Each PPL Electric Party hereby represents and warrants to the Agent and the
Lenders, as to itself, as of the date hereof, as of the date of each Advance and
as of each Settlement Date that:

(a)    Status. Borrower is a corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware and has taken no action in
connection with, or in contemplation of, changing its jurisdiction of formation
to any other jurisdiction. The Servicer is a corporation duly organized, validly
existing and in good standing under the laws of the Commonwealth of
Pennsylvania. Each such PPL Electric Party has the corporate authority to make
and perform this Agreement and each other Transaction Document to which it is a
party. This Agreement and each Transaction Document to which such PPL Electric
Party is a party has been duly executed and delivered by such PPL Electric
Party.

(b)    Legality; Etc. This Agreement and each other Transaction Document to
which it is a party constitute the legal, valid and binding obligations of such
PPL Electric Party, in each case enforceable against such PPL Electric Party in
accordance with their terms except to the extent limited by (i) bankruptcy,
insolvency, fraudulent conveyance or reorganization laws, or by other laws
relating to or affecting the enforceability of creditors' rights generally and
by general equitable principles which may limit the right to obtain equitable
remedies regardless of whether enforcement is considered in a proceeding of law
or equity or (ii) any applicable public policy on enforceability of provisions
relating to contribution and indemnification.

(c)    Authority; No Conflict. The execution, delivery and performance by such
PPL Electric Party of this Agreement and each other Transaction Document to
which it is a party have been duly authorized by all necessary corporate or
other action and (i) do not violate any provision of law or regulation, or any
decree, order, writ or judgment, (ii) do not violate any provision of its
articles of incorporation or by-laws, or (iii) result in the breach of or
constitute a default under any indenture or other agreement or instrument to
which it is a party and do not result in the creation of or imposition of any
Adverse Claim (other than as created by the Transaction Documents) on any of the
assets of such PPL Electric Party or its Subsidiaries, except, in any such case,
where such contravention could not reasonably be expected to have a Material
Adverse Effect. No transaction contemplated hereby requires compliance with any
bulk sales act or similar law.

(d)    Governmental Approvals. No authorization, consent or approval from any
Governmental Authority is required for the execution, delivery and performance
by such PPL Electric Party of this Agreement and the other Transaction Documents
to which it is a party, except such authorizations, consents and approvals,
including, without limitation, the PUC Order, as have been obtained prior to the
date hereof and are in full force and effect.

(e)    Litigation. No litigation, arbitration or administrative proceeding
against Borrower is pending, or to Borrower's knowledge, threatened, which, if
adversely determined, could reasonably be expected to have a Material Adverse
Effect. Except as disclosed in or contemplated by PPL Electric's Form 10-K
Report to the SEC for the year ended December 31, 2003, or in any subsequent
Form 10-K, 10-Q or 8-K Report or otherwise furnished in writing to the Agent, no
litigation, arbitration or administrative proceeding against PPL Electric is
pending, or to PPL Electric's knowledge, threatened, which would materially and
adversely affect the ability of the Borrower to perform any of its obligations
under this Agreement or the other Transaction Documents. There is no litigation,
arbitration or administrative proceeding pending, or to the knowledge of such
PPL Electric Party, threatened, which could have a material adverse effect on
the legality, validity or enforceability of the Agreement or the other
Transaction Documents to which it is a party, on the Agent's security interest,
for the benefit of the Secured Parties, in the Receivables generally or in any
significant portion of the Receivables, the Related Security or the Collections
with respect thereto, or the collectability of the Receivables generally or of
any material portion of the Receivables.

(f)    Accuracy of Information. All information, certificates and statements
heretofore furnished by such PPL Electric Party or any of its Affiliates to the
Agent or the Lenders for purposes of or in connection with this Agreement, any
of the other Transaction Documents or any transaction contemplated hereby or
thereby, taken as a whole, and all such information, certificates and statements
hereafter so furnished and taken as a whole, will be true, complete and accurate
in all material respects on the date such information is stated or certified,
except to the extent such information is stated to be as of an earlier date, and
does not and will not contain any material misstatement of fact or omit to state
a material fact or any fact necessary to make the statements contained therein
not misleading in light of the circumstances under which such information was
furnished; provided, however, that to the extent any such information was based
upon or constitutes a forecast or projection, such PPL Electric Party represents
only that it acted in good faith and utilized reasonable assumptions and due
care in the preparation of such information.

(g)    No Violation. No part of the proceeds of any Advance hereunder will be
used directly or indirectly for the purpose of purchasing or carrying any
"margin stock" within the meaning of Regulation U of the Board of Governors of
the Federal Reserve System, or for any other purpose which violates, or which
conflicts with, the provisions of Regulation U or X of said Board of Governors.
Borrower is not engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of extending credit for the
purpose of purchasing or carrying any such "margin stock".

(h)    Good Title. Borrower is the legal and beneficial owner of the Receivables
and Related Security with respect thereto, free and clear of any Adverse Claim,
except as created by the Transaction Documents. There have been duly filed all
financing statements or other similar instruments or documents necessary under
the UCC (or any comparable law) of all appropriate jurisdictions to perfect
Borrower's ownership interest in each Receivable, its Collections and the
Related Security.

(i)    Perfection. This Agreement is effective to create a valid security
interest in favor of the Agent for the benefit of the Secured Parties in the
Collateral to secure payment of the Obligations, free and clear of any Adverse
Claim except as created by the Transactions Documents. All actions necessary
under the UCC (or any comparable law) of all appropriate jurisdictions have been
taken, including, without limitation, the filing of all financing statements or
other similar instruments or documents necessary under the UCC (or any
comparable law) of all appropriate jurisdictions to perfect the Agent's (on
behalf of the Secured Parties) security interest in the Collateral. Borrower is
a "registered organization" as defined in Article 9 of the UCC as in effect in
the State of New York (the "NY UCC") and, for purposes of Article 9 of the NY
UCC, is "located" in the State of Delaware.

(j)    Places of Business and Locations of Records. The principal places of
business and chief executive office of such PPL Electric Party and the offices
where it keeps all of its Records are located at the address(es) listed on
Exhibit III or such other locations (of which the Agent has been notified in
accordance with Section 7.2(a)) in jurisdictions where all action required by
Section 14.4(a) has been taken and completed. Borrower's Federal Employer
Identification Number is correctly set forth on Exhibit III.

(k)    Collections. The conditions and requirements set forth in Section 8.2
have at all times been satisfied and duly performed. The names, addresses and
jurisdictions of organization of all Collection Banks, together with the account
numbers of the accounts into which Collections are at any time deposited or
held, are listed on Exhibit IV. Except pursuant to PPL Electric's Mortgage and
Deed of Trust, dated as of October 1, 1945, and PPL Electric's Indenture, dated
as of August 1, 2001, in each case as amended and supplemented from time to time
(respectively, the "1945 Mortgage" and the "2001 Mortgage", and collectively,
the "PPL Electric Mortgages"), the Servicer has not granted a security interest
in any Collection Account to any Person. Except as contemplated by Section
7.2(k) of this Agreement, the Servicer has not granted dominion and control of
any Collection Account, or, except for the grants under the PPL Electric
Mortgages, the right to take dominion and control of any Collection Account at a
future time or upon the occurrence of a future event.

(l)    Material Adverse Effect. The initial Servicer represents and warrants
that since December 31, 2003, there has been no change in the business, assets,
financial condition or operations of the initial Servicer and its Subsidiaries
which materially adversely affects the ability of the initial Servicer to
perform its obligations under this Agreement or any other Transaction Document,
and Borrower represents and warrants that since the date of this Agreement,
there has been no change in the business, assets, financial condition or
operations of Borrower which materially adversely affects the ability of
Borrower to perform its obligations under this Agreement or any other
Transaction Document or the collectability of the Receivables generally or any
material portion of the Receivables.

(m)    Names. The name in which Borrower has executed this Agreement is
identical to the name of Borrower as indicated on the public record of its state
of organization which shows Borrower to have been organized. In the past five
(5) years, Borrower has not used any corporate names, trade names or assumed
names other than the name in which it has executed this Agreement.

(n)    Ownership of Borrower. PPL Electric owns, directly or indirectly, 100% of
the issued and outstanding capital stock of Borrower, free and clear of any
Adverse Claim. Such capital stock is validly issued, fully paid and
nonassessable, and there are no options, warrants or other rights to acquire
securities of Borrower.

(o)    Not a Holding Company or an Investment Company. Such PPL Electric Party
is not a "holding company" within the meaning of the Public Utility Holding
Company Act of 1935, as amended. Such PPL Electric Party is not an "investment
company" within the meaning of the Investment Company Act of 1940, as amended.

(p)    Compliance with Laws. Borrower is in compliance with all applicable laws,
regulations and orders of any Governmental Authority, domestic or foreign, in
respect of the conduct of its business and ownership of its property (including,
without limitation, compliance with all applicable ERISA and Environmental Laws
and the requirements of any permits issued under such Environmental Laws) except
to the extent (i) such compliance is being contested in good faith by
appropriate proceedings or (ii) non-compliance could not reasonably be expected
to have a Material Adverse Effect. To the knowledge of the Servicer, it is in
compliance with all applicable laws, regulations and order of any Governmental
Authority, domestic or foreign, in respect of the conduct of its business and
ownership of its property (including, without limitation, compliance with all
applicable ERISA and Environmental Laws and the requirements of any permits
issued under such Environmental Laws) except to the extent (i) such compliance
is being contested in good faith by appropriate proceedings or (ii)
non-compliance could not reasonably be expected to have a Material Adverse
Effect (except with respect to clause (i) of the definition thereof). No
Receivable (including any related Contract) contravenes any applicable law,
regulation or order of any Governmental Authority, domestic or foreign
(including, without limitation, laws, rules and regulations relating to truth in
lending, fair credit billing, fair credit reporting, equal credit opportunity,
fair debt collection practices and privacy), and no part of such Contract is in
violation of any such law, rule or regulation, except where such contravention
or violation could not reasonably be expected to have a Material Adverse Effect.

(q)    Compliance with Credit and Collection Practices. Such PPL Electric Party
has complied in all material respects with the Credit and Collection Practices
with regard to each Receivable and the related Contract, and has not made any
change to such Credit and Collection Practices, except in accordance with
Section 7.1(a)(vii).

(r)    Payments to Originator. With respect to each Receivable transferred to
Borrower under the Receivables Sale Agreement, Borrower has given reasonably
equivalent value to Originator in consideration therefor and such transfer was
not made for or on account of an antecedent debt. No transfer by Originator of
any Receivable under the Receivables Sale Agreement is or may be voidable under
any section of the Bankruptcy Reform Act of 1978 (11 U.S.C. §§ 101 et seq.), as
amended.

(s)    Enforceability of Contracts. Each Contract with respect to each
Receivable is effective to create, and has created, a legal, valid and binding
obligation of the related Obligor to pay the Outstanding Balance of the
Receivable created thereunder and any accrued interest thereon, enforceable
against the Obligor in accordance with its terms, except as such enforcement may
be limited by applicable bankruptcy, insolvency, reorganization or other similar
laws relating to or limiting creditors' rights generally and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).

(t)    Eligible Receivables. Each Receivable included in the Net Pool Balance as
an Eligible Receivable on the date of any Monthly Report was an Eligible
Receivable on such date.

(u)    Borrowing Limit. Immediately after giving effect to each Advance and each
settlement on any Settlement Date hereunder, the Aggregate Principal is less
than or equal to the Borrowing Limit.

(v)    Accounting. The manner in which such PPL Electric Party accounts for the
transactions contemplated by this Agreement and the Receivables Sale Agreement
does not adversely affect the conclusions set forth in the bankruptcy opinions
delivered to Agent by counsel to the Originator on the Closing Date (or if
updated, any such updated opinion).

(w)    Sequestration Powers. The PUC has not taken any action in connection with
its sequestration powers under the Competition Act, and the taking of any such
action is not reasonably foreseeable, in respect of Borrower, any Affiliate of
Borrower or the Collections.

Article VI

Conditions of Advances

Section 6.1    Conditions Precedent to Initial Advance.

The initial Advance under this Agreement is subject to the conditions precedent
that the Agent shall have received on or before the date of such Advance those
documents listed on Schedule A to the Receivables Sale Agreement and those
documents listed on Schedule B to this Agreement, the Rating Agency Condition
shall have been satisfied and the Agent shall have received all fees and
expenses required to be paid on such date pursuant to the terms of this
Agreement and the Fee Letter.

Section 6.2    Conditions Precedent to All Advances.

Each Advance and each rollover or continuation of any Advance shall be subject
to the further conditions precedent that the Servicer shall have delivered to
the Agent on or prior to the date thereof, in form and substance satisfactory to
the Agent, all Monthly Reports as and when due under Section 8.5; the Facility
Termination Date shall not have occurred; the Agent shall have received such
other approvals, opinions or documents as it may reasonably request; and on the
date thereof, the following statements shall be true (and acceptance of the
proceeds of such Advance shall be deemed a representation and warranty by
Borrower that such statements are then true):

(i)    the representations and warranties set forth in Section 5.1 are true and
correct on and as of the date of such Advance (or such Settlement Date, as the
case may be), rollover or continuation of any Advance and as of the date of any
Purchase by Borrower under the Sale Agreement as though made on and as of such
date;

(ii)    no event has occurred and is continuing, or would result from such
Advance (or the continuation thereof), that will constitute an Amortization
Event, and no event has occurred and is continuing, or would result from such
Advance (or the continuation thereof), rollover or continuation of any Advance
or any Purchase by Borrower under the Sale Agreement, that would constitute an
Unmatured Amortization Event; and

(iii)    after giving effect to such Advance, rollover or continuation of any
Advance and any Purchase by Borrower under the Sale Agreement, the Aggregate
Principal will not exceed the Borrowing Limit.

Article VII

Covenants

Section 7.1    Affirmative Covenants of the PPL Electric Parties.

Until the Final Payout date, each PPL Electric Party hereby covenants, as to
itself, as set forth below:

(a)    Financial Reporting. Such PPL Electric Party will maintain, for itself
and each of its Subsidiaries, a system of accounting established and
administered in accordance with GAAP, and furnish or cause to be furnished to
the Agent:

    (i)    Annual Reporting. Promptly when available and in any event within ten
(10) days after the date such information is required to be delivered to the
Securities and Exchange Commission (or if not required to be so filed, within
ninety (90) days after the close of each of its respective fiscal years), a
consolidated balance sheet of each PPL Electric Party as of the end of such
fiscal year and the related statements of income and cash flows for such fiscal
year (which in the case of any such statements of income and cash flows relating
to PPL Electric may be on a consolidated basis) and (i) in the case of PPL
Electric, shall be accompanied by an opinion thereon by independent public
accountants of recognized national standing, which opinion shall state that such
financial statements present fairly the financial position of PPL Electric as of
the date of such financial statements and the results of its operations for the
period covered by such financial statements in conformity with GAAP applied on a
consistent basis and (ii) in the case of the Borrower, shall be accompanied by a
certification by its principal financial or accounting officer that such
financial statements present fairly the financial position of the Borrower as of
the date of such financial statements and the results of its operations for the
period covered by such financial statements in conformity with GAAP applied on a
consistent basis.

    (ii)    Quarterly Reporting. Promptly when available and in any event within
ten (10) days after the date required to be delivered to the Securities and
Exchange Commission (or if not required to be so filed, within forty-five (45)
days after the close of the first three (3) quarterly periods of each of its
respective fiscal years), consolidated balance sheets of each of the PPL
Electric Parties as at the close of each of the first three (3) quarterly
periods of each fiscal year of each of the PPL Electric Parties and the related
statements of income and cash flows for each such Person (which in the case of
any such statements of income and cash flows relating to PPL Electric may be on
a consolidated basis) for the period from the beginning of such fiscal year to
the end of such quarter, all certified (subject to normal year-end audit
adjustments) as to fairness of presentation, GAAP and consistency by its
respective principal financial or accounting officer.

    (iii)    Compliance Certificate. Together with the financial statements
required hereunder, a compliance certificate in substantially the form of
Exhibit V signed by such PPL Electric Party's Authorized Officer and dated the
date of such annual financial statement or such quarterly financial statement,
as the case may be.

    (iv)    Shareholders Statements and Reports. Promptly upon the furnishing
thereof to the shareholders of such PPL Electric Party, copies of all financial
statements, reports and proxy statements so furnished.

    (v)    S.E.C. Filings. Promptly upon the filing thereof, copies of all
registration statements and annual, quarterly, monthly or other regular reports
which any PPL Electric Party files with the Securities and Exchange Commission.

    (vi)    Copies of Notices. Promptly upon its receipt of any notice, request
for consent, financial statements, certification, report or other communication
under or in connection with any Transaction Document from any Person other than
the Agent or any Lender, copies of the same.

    (vii)    Change in Credit and Collection Practices. At least thirty (30)
days prior to the effectiveness of any change in or amendment to the Credit and
Collection Practices which in any such case would be reasonably likely to
adversely affect the collectability of the Receivables or decrease the credit
quality of any newly created Receivables, a notice indicating such proposed
change or amendment and requesting the Agent's consent thereto.

    (viii)    PUC Filings. Promptly, upon the filing thereof, copies of all
notices, requests, reports, statements, financial information, annual
reconciliation filings, filings with respect to the ITC Bonds, the Receivables
or the CTC Receivables which it files with, or receives from the PUC.

    (ix)    Other Information. Promptly, from time to time, such other
information, documents, Records or reports relating to the Receivables or the
condition or operations, financial or otherwise, of such PPL Electric Party as
the Agent may from time to time reasonably request in order to protect the
interests of the Agent and the Lenders under or as contemplated by this
Agreement.

(b)    Notices. Such PPL Electric Party will notify the Agent in writing of any
of the following promptly upon learning of the occurrence thereof, describing
the same and, if applicable, the steps being taken with respect thereto:

    (i)    Amortization Events or Unmatured Amortization Events. The occurrence
of each Amortization Event and each Unmatured Amortization Event, by a statement
of an Authorized Officer of such PPL Electric Party.

    (ii)    Material Adverse Effect. The occurrence of any event or condition
that has had, or could reasonably be expected to have, a Material Adverse Effect
(other than as defined in clause (i) of the definition thereof).

    (iii)    Termination Date. The occurrence of the "Termination Date" under
and as defined in the Receivables Sale Agreement.

    (iv)    Notices under Receivables Sale Agreement. Copies of all notices
delivered or received by it under the Receivables Sale Agreement.

    (v)    Downgrade of Servicer. The occurrence of any Downgrading Event with
respect to the Servicer setting forth the nature of such change.

    (vi)    Amendment to Final Order. The occurrence of any amendment or
supplement to the Final Order of the PUC dated August 27, 1998, relating to PPL
Electric.

    (vii)    Amendment of PPL Electric Agreements. The occurrence of any
amendment or supplement to or modification of the Five-Year Credit Agreement or
the ITC Bond Documents.

    (viii)    Exercise of Sequestration Powers. The taking of any action by the
PUC in connection with its sequestration powers under the Competition Act in
respect of Borrower or any Affiliate thereof or the Collections.

    (ix)    Purpose for Entering the Transactions. Any change or modification in
Borrower's purpose in entering into the transactions contemplated by the
Transaction Documents and simultaneously provide a full and complete description
of such change or modification, which description shall be true and accurate in
all material respects.

    (x)    Accounting Treatment. Any change in either or both the proposed or
actual accounting treatment of the transactions contemplated by the Transaction
Documents and/or the effects that the transactions contemplated by the
Transaction Documents will have on the financial statements of Borrower or any
Affiliate thereof.

    (xi)    Correspondence Regarding Collection Curves. Copies of all
correspondence between third parties (other than accountants, legal advisors and
consultants) and any PPL Electric Party relating to the Collection Curves
including, without limitation, the finalized Collection Curves for each year
this Agreement is in effect.

(c)    Compliance with Laws and Preservation of Corporate Existence. Such PPL
Electric Party will comply with all applicable laws, regulations and orders of
any Governmental Authority, domestic or foreign, in respect of the conduct of
its business and the ownership of its property (including, without limitation,
compliance with all applicable ERISA and Environmental Laws and the requirements
of any permits issued under such Environmental Laws), except to the extent (i)
such compliance is being contested in good faith by appropriate proceedings or
(ii) non-compliance could not reasonably be expected to have a Material Adverse
Effect. Such PPL Electric Party will preserve, renew and keep in full force and
effect their respective corporate (or other entity) existence and their
respective rights, franchises and privileges necessary or material to the normal
conduct of business, except, in each case, where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.

(d)    Audits. Such PPL Electric Party will furnish within a reasonable time to
the Agent from time to time such information with respect to it and the
Receivables as the Agent may reasonably request; provided, however, it is
understood that certain consumer information related to the Receivables and the
servicing thereof shall not be available for review by the Agent in accordance
with Section 54.8 of the Pennsylvania Public Utility Commission Regulations.
Such PPL Electric Party will, from time to time during regular business hours as
requested by the Agent upon reasonable notice and at the sole cost of such PPL
Electric Party, permit the Agent, or its agents or representatives (and shall
cause each Originator to permit the Agent or its agents or representatives): to
examine and make copies of and abstracts from all Records in the possession or
under the control of such Person relating to the Collateral, including, without
limitation, the related Contracts (it is understood that certain consumer
information related to the Receivables and the servicing thereof shall not be
available for review by the Agent in accordance with Section 54.8 of the
Pennsylvania Public Utility Commission Regulations), and to visit the offices
and properties of such Person for the purpose of examining such materials
described in clause (i) above, and to discuss matters relating to such Person's
financial condition or the Collateral or any Person's performance under any of
the Transaction Documents or any Person's performance under the Contracts and,
in each case, with any of the officers or employees of Borrower or the Servicer
having knowledge of such matters (each of the foregoing examinations and visits,
a "Review"); provided, however, that, so long as no Amortization Event or
Downgrading Event with respect any PPL Electric Party has occurred and is
continuing, the PPL Electric Parties shall only be responsible for the costs and
expenses of one (1) Review in any one calendar year, and the Agent will not
request more than four (4) Reviews in any one calendar year.

(e)    Keeping and Marking of Records and Books.

    (i)    The Servicer will (and will cause each Originator to) maintain and
implement administrative and operating procedures (including, without
limitation, an ability to recreate records evidencing Receivables in the event
of the destruction of the originals thereof), and keep and maintain all
documents, books, records and other information reasonably necessary or
advisable for the collection of all Receivables (including, without limitation,
records adequate to permit the immediate identification of each new Receivable
and all Collections of and adjustments to each existing Receivable). The
Servicer will (and will cause each Originator to) give the Agent notice of any
material change in the administrative and operating procedures referred to in
the previous sentence.

    (ii)    Such PPL Electric Party will (and will cause each Originator to): on
or prior to the date hereof, mark its master data processing records and other
books and records relating to the Loans with a legend, acceptable to the Agent,
describing the Agent's security interest in the Collateral and upon the request
of the Agent within a reasonable time following the occurrence of an
Amortization Event: mark each Contract with a legend describing the Agent's
security interest and deliver to the Agent all Contracts (including, without
limitation, all multiple originals of any such Contract constituting an
instrument) relating to the Receivables.

(f)    Compliance with Contracts and Credit and Collection Practices. Such PPL
Electric Party will (and will cause Originator to) timely and fully perform and
comply with all provisions, covenants and other promises required to be observed
by it under the Contracts related to the Receivables, and comply in all material
respects with the Credit and Collection Practices in regard to each Receivable
and the related Contract.

(g)    Performance and Enforcement of Receivables Sale Agreement. Borrower will,
and will require Originator to, perform each of their respective obligations and
undertakings under and pursuant to the Receivables Sale Agreement, will purchase
Receivables thereunder in strict compliance with the terms thereof and will
vigorously enforce the rights and remedies accorded to Borrower under the
Receivables Sale Agreement. Borrower will take all actions to perfect and
enforce its rights and interests (and the rights and interests of the Agent and
the Lenders as assignees of Borrower) under the Receivables Sale Agreement as
the Agent may from time to time reasonably request, including, without
limitation, making claims to which it may be entitled under any indemnity,
reimbursement or similar provision contained in the Receivables Sale Agreement.

(h)    Ownership. Borrower will (or will cause Originator to) take all necessary
action to vest legal and equitable title to the Collateral purchased under the
Receivables Sale Agreement irrevocably in Borrower, free and clear of any
Adverse Claims (other than Adverse Claims in favor of the Agent, for the benefit
of the Secured Parties) including, without limitation, the filing of all
financing statements or other similar instruments or documents necessary under
the UCC (or any comparable law) of all appropriate jurisdictions to perfect
Borrower's interest in such Collateral and such other action to perfect, protect
or more fully evidence the interest of Borrower therein as the Agent may
reasonably request), and establish and maintain, in favor of the Agent, for the
benefit of the Secured Parties, a valid and perfected first priority security
interest in all Collateral, free and clear of any Adverse Claims, including,
without limitation, the filing of all financing statements or other similar
instruments or documents necessary under the UCC (or any comparable law) of all
appropriate jurisdictions to perfect the Agent's (for the benefit of the Secured
Parties) security interest in the Collateral and such other action to perfect,
protect or more fully evidence the interest of the Agent for the benefit of the
Secured Parties as the Agent may reasonably request.

(i)    Lenders' Reliance. Borrower acknowledges that the Lenders are entering
into the transactions contemplated by this Agreement in reliance upon Borrower's
identity as a legal entity that is separate from Originator. Therefore, from and
after the date of execution and delivery of this Agreement, Borrower shall take
all reasonable steps, including, without limitation, all steps that the Agent or
any Lender may from time to time reasonably request, to maintain Borrower's
identity as a separate legal entity and to make it manifest to third parties
that Borrower is an entity with assets and liabilities distinct from those of
Originator and any Affiliates thereof (other than Borrower) and not just a
division of Originator or any such Affiliate. Without limiting the generality of
the foregoing and in addition to the other covenants set forth herein, Borrower
will:

    (i)    hold itself out as a separate entity, conduct its own business in its
own name and require that all full-time employees of Borrower, if any, identify
themselves as such and not as employees of Originator (including, without
limitation, by means of providing appropriate employees with business or
identification cards identifying such employees as Borrower's employees) and
correct any known misunderstanding regarding its status as a separate entity;

    (ii)    maintain a sufficient number of employees in light of its
contemplated business operations and compensate all employees, consultants and
agents directly, from Borrower's own funds, for services provided to Borrower by
such employees, consultants and agents and, to the extent any employee,
consultant or agent of Borrower is also an employee, consultant or agent of
Originator or any Affiliate thereof, allocate the compensation of such employee,
consultant or agent between Borrower and Originator or such Affiliate, as
applicable, on a basis that reflects the services rendered to Borrower and
Originator or such Affiliate, as applicable;

    (iii)    clearly identify its offices (by signage or otherwise) as its
offices and, if such office is located in the offices of Originator, Borrower
shall lease such office at a fair market rent;

    (iv)    have separate stationery, invoices and checks in its own name;

    (v)    conduct all transactions with Originator and the Servicer (including,
without limitation, any delegation of its obligations hereunder as Servicer)
strictly on an arm's-length basis, allocate all overhead expenses (including,
without limitation, telephone and other utility charges) for items shared
between Borrower and Originator on the basis of actual use to the extent
practicable and, to the extent such allocation is not practicable, on a basis
reasonably related to actual use;

    (vi)    at all times have a Board of Directors consisting of at least three
(3) members, at least one (1) member of which is an Independent Director;

    (vii)    observe all corporate formalities as a distinct entity, and ensure
that all corporate actions relating to the selection, maintenance or replacement
of the Independent Director, the dissolution or liquidation of Borrower or the
initiation of, participation in, acquiescence in or consent to any bankruptcy,
insolvency, reorganization or similar proceeding involving Borrower, are duly
authorized by unanimous vote of its Board of Directors (including the
Independent Director);

    (viii)    maintain Borrower's books and records separate from those of any
other Person or entity and otherwise readily identifiable as its own assets
rather than assets of any other Person or entity;

    (ix)    prepare its financial statements separately from those of Originator
and insure that any consolidated financial statements of Originator or any
Affiliate thereof that include Borrower and that are filed with the Securities
and Exchange Commission or any other governmental agency have notes clearly
stating that Borrower is a separate corporate entity and that its assets will be
available first and foremost to satisfy the claims of the creditors of Borrower;

    (x)    except as herein specifically otherwise provided, maintain the funds
or other assets of Borrower separate from, and not commingled with, those of
Originator or any Affiliate thereof and only maintain bank accounts or other
depository accounts to which Borrower alone is the account party, into which
Borrower alone makes deposits and from which Borrower alone (or the Agent
hereunder) has the power to make withdrawals;

    (xi)    pay all of Borrower's operating expenses and other liabilities from
Borrower's own assets (except for certain payments by Originator or other
Persons pursuant to allocation arrangements that comply with the requirements of
this Section 7.1(i));

    (xii)    operate its business and activities such that: it does not engage
in any business or activity of any kind, or enter into any transaction or
indenture, mortgage, instrument, agreement, contract, lease or other
undertaking, other than the transactions contemplated and authorized by this
Agreement and the Receivables Sale Agreement; and does not hold out its credit
as being available to satisfy the obligations of others, pledge its assets for
the benefit of any other entity, make loans or advances to any other entity,
acquire obligations or securities of any of its shareholders or otherwise
create, incur, guarantee, assume or suffer to exist any indebtedness or other
liabilities, whether direct or contingent, other than as a result of the
endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business, the incurrence of obligations
under this Agreement, the incurrence of obligations, as expressly contemplated
in the Receivables Sale Agreement, to make payment to the Originator thereunder
for the purchase of Receivables from Originator under the Receivables Sale
Agreement, and the incurrence of operating expenses in the ordinary course of
business of the type otherwise contemplated by this Agreement;

    (xiii)    maintain its corporate charter in conformity with this Agreement,
such that it does not amend, restate, supplement or otherwise modify its
Organizational Documents in any respect that would impair its ability to comply
with the terms or provisions of any of the Transaction Documents, including,
without limitation, Section 7.1(i) of this Agreement;

    (xiv)    maintain the effectiveness of, and continue to perform under the
Receivables Sale Agreement, such that it does not amend, restate, supplement,
cancel, terminate or otherwise modify the Receivables Sale Agreement, or give
any consent, waiver, directive or approval thereunder or waive any default,
action, omission or breach under the Receivables Sale Agreement or otherwise
grant any indulgence thereunder, without (in each case) the prior written
consent of the Agent;

    (xv)    maintain its corporate separateness such that it does not merge or
consolidate with or into, or convey, transfer, lease or otherwise dispose of
(whether in one transaction or in a series of transactions, and except as
otherwise contemplated herein) all or substantially all of its assets (whether
now owned or hereafter acquired) to, or acquire all or substantially all of the
assets of, any Person, nor at any time create, have, acquire, maintain or hold
any interest in any Subsidiary;

    (xvi)    maintain at all times the Required Capital Amount and refrain from
making any dividend, distribution, redemption of capital stock or payment of any
subordinated indebtedness which would cause the Required Capital Amount to cease
to be so maintained; and

    (xvii)    take such other actions as are necessary on its part to ensure
that the facts and assumptions set forth in the opinion issued by Dewey
Ballantine LLP, as counsel for Borrower, in connection with the closing or
initial Advance under this Agreement and relating to substantive consolidation
issues, and in the certificates accompanying such opinion, remain true and
correct in all material respects at all times.

(j)    Taxes. Such PPL Electric Party will file all Federal, state, local and
foreign tax returns required to be filed by it and will promptly pay or cause to
be paid all taxes shown to be due on such returns and all governmental charges
at any time due and owing, except any such taxes or charges that are being
contested in good faith by appropriate proceedings and for which such PPL
Electric Party shall have set aside on its books appropriate reserves with
respect thereto in accordance with GAAP or that would not reasonably be expected
to have a Material Adverse Effect. Borrower will pay when due any taxes payable
in connection with the Receivables, exclusive of taxes on or measured by income
or gross receipts of the Agent or any Lender.

(k)    Payment to Originator. With respect to any Receivable purchased by
Borrower from Originator, such sale shall be effected under, and in strict
compliance with the terms of, the Receivables Sale Agreement, including, without
limitation, the terms relating to the amount and timing of payments to be made
to Originator in respect of the purchase price for such Receivable.

Section 7.2    Negative Covenants of the PPL Electric Parties.

Until the Final Payout Date, each PPL Electric Party hereby covenants, as to
itself, that:

(a)    Change in Name, Jurisdiction of Organization, Offices and Records.
Borrower will not change its name as it appears in official filings in the
jurisdiction of its organization, its status as a "registered organization"
(within the meaning of Article 9 of any applicable enactment of the UCC) in such
jurisdiction, its organizational identification number, if any, issued by its
jurisdiction of organization, or its jurisdiction of organization unless it
shall have: given the Agent at least forty-five (45) days' prior written notice
thereof; at least ten (10) days prior to such change, delivered to the Agent all
financing statements, instruments and other documents necessary to continue the
perfection and priority of the Agent's interest in the Collateral and/or
requested by the Agent in connection with such change or relocation and caused
an opinion of counsel acceptable to Agent to be delivered to Agent not later
than the effective date of such change, to the effect that Agent's security
interest (for the benefit of the Secured Parties) is perfected and of first
priority, such opinion to be in form and substance acceptable to Agent in their
sole discretion.

(b)    Change of Collection Banks and Collection Accounts. No PPL Electric Party
will, or permit Originator to close any Collection Account or open a new bank
account and designate the same as a Collection Account, unless the Agent shall
have received, at least ten (10) days before the proposed effective date
therefor, written notice of such addition, termination or change.

(c)    Modifications to Contracts and Credit and Collection Practices. Except in
accordance with Section 7.1(a)(vii), such PPL Electric Party will not, and will
not permit Originator to, make any change to the Credit and Collection Practices
that could adversely affect the collectability of the Receivables or decrease
the credit quality of any newly created Receivables. Except as provided in
Section 8.2(d), the Servicer will not, and will not permit Originator to,
extend, amend or otherwise modify the terms of any Receivable or any Contract
related thereto other than in accordance with the Credit and Collection
Practices.

(d)    Sales, Liens. Borrower will not sell, assign (by operation of law or
otherwise) or otherwise dispose of, or grant any option with respect to, or
create or suffer to exist any Adverse Claim upon (including, without limitation,
the filing of any UCC financing statement) or with respect to, any of the
Collateral, or assign any right to receive income with respect thereto (other
than, in each case, the creation of a security interest therein in favor of the
Agent as provided for herein), and Borrower will defend the right, title and
interest of the Secured Parties in, to and under any of the foregoing property,
against all claims of third parties claiming through or under Borrower or
Originator. Except for the grant of the security interest in favor of the
trustee pursuant to PPL Electric's Mortgage and Deed of Trust, dated as of
October 1, 1945, and PPL Electric's Indenture, dated as of August 1, 2001, in
each case as amended and supplemented from time to time (respectively, the "1945
Mortgage" and the "2001 Mortgage"), the Borrower will not grant or suffer to
exist a security interest in any Collection Account to any Person.

(e)    Use of Proceeds. Borrower will not use the proceeds of the Advances for
any purpose other than paying for Receivables and Related Security under and in
accordance with the Receivables Sale Agreement, including without limitation,
making payments on the Subordinated Notes to the extent permitted thereunder and
under the Receivables Sale Agreement, paying its ordinary and necessary
operating expenses when and as due, and (iii) making Restricted Junior Payments
to the extent permitted under this Agreement.

(f)    Termination Date Determination. Borrower will not designate the
Termination Date, or send any written notice to Originator in respect thereof,
without the prior written consent of the Agent, except with respect to the
occurrence of such Termination Date arising pursuant to Section 5.1(d) of the
Receivables Sale Agreement.

(g)    Restricted Junior Payments. Borrower will not make any Restricted Junior
Payment if after giving effect thereto, Borrower's Net Worth would be less than
the Required Capital Amount.

(h)    Borrower Indebtedness. Borrower will not incur or permit to exist any
Indebtedness or liability on account of deposits except: the Obligations, the
Subordinated Loans, and other current accounts payable arising in the ordinary
course of business and not overdue.

(i)    Prohibition on Additional Negative Pledges. No PPL Electric Party will
enter into or assume any agreement (other than this Agreement and the other
Transaction Documents) prohibiting the creation or assumption of any Adverse
Claim upon the Collateral except as contemplated by the Transaction Documents,
or otherwise prohibiting or restricting any transaction contemplated hereby or
by the other Transaction Documents.

(j)    Prohibition on Adverse Claims on Subordinated Note. No PPL Electric Party
will enter into or assume any agreement creating any Adverse Claim upon the
Subordinated Note.

(k)    Prohibition on Control Agreements. No PPL Electric Party will enter into
any agreement giving any Person dominion and control of any Collection Account
without the prior consent of the Agent, which consent shall not be unreasonably
withheld or delayed; provided that such agreement recognizes (to the Agent's
reasonable satisfaction) the rights of the Agent in all Receivables and Related
Security and provisions are contained therein that require the timely payment of
all proceeds of the Receivables and Related Security to the Agent.

Article VIII

Servicing

Section 8.1    Designation of Servicer.

(a)    The servicing, administration and collection of the Receivables shall be
conducted by such Person (the "Servicer") so designated from time to time in
accordance with this Section 8.1. PPL Electric is hereby designated as, and
hereby agrees to perform the duties and obligations of, the Servicer pursuant to
the terms of this Agreement until replaced in accordance with the provisions of
this Agreement.

(b)    So long as a Person is acting as the Servicer hereunder, such Person
shall be and remain primarily liable to the Agent and the Lenders for the full
and prompt performance of all duties and responsibilities of the Servicer
hereunder and the Agent and the Lenders shall be entitled to deal exclusively
with such Person in matters relating to the discharge by the Servicer of its
duties and responsibilities hereunder. The Agent and the Lenders shall not be
required to give notice, demand or other communication to any Person other than
PPL Electric in order for communication to the Servicer and its sub-servicer or
other delegate with respect thereto to be accomplished. The Servicer may not
employ agents or delegate to any other Person any of its obligations hereunder
except with the prior written consent of the Agent and, in any such case, the
Servicer shall be responsible for all actions taken by any sub-servicer or other
delegate of the Servicer.

(c)    If (i) any Person is designated to replace PPL Electric as ITC Bonds
Servicer under the ITC Bonds Servicing Agreement or (ii) any Governmental
Authority shall act to replace PPL Electric as ITC Bonds Servicer or otherwise
causes any transfer of all or any portion of the servicing duties or obligations
under the ITC Bonds Servicing Agreement of PPL Electric to another Person in
such a way as to materially reduce the scope of PPL Electric's duties as ITC
Bonds Servicer under the ITC Bond Documents with respect to any of the ITC
Receivables, then, such Person shall, provided such Person executes an amendment
to this Agreement agreeing to undertake all duties of the Servicer hereunder on
substantially the same terms and conditions (subject to such limitations on
liability and to such indemnifications as are reasonably acceptable to the Agent
and such successor Servicer) as PPL Electric has agreed to act as Servicer
hereunder (including, without limitation, with respect to cost and scope of
service provided), become the successor Servicer hereunder; provided, however,
that if such Person does not so agree, then PPL Electric shall be deemed
(effective as of the date such Person is designated as described in clause (i)
or (ii) above, as applicable) to have resigned as Servicer hereunder and the
Agent shall appoint a successor Servicer acceptable to the Agent. In addition,
if the ITC Bond Documents are terminated for any reason (including upon
repayment of the ITC Bonds), then, upon the occurrence of a Servicer Default,
the Agent may designate as Servicer any Person acceptable to the Agent to
succeed PPL Electric as Servicer.

Section 8.2    Duties of Servicer.

(a)    The Servicer shall take or cause to be taken all such actions as may be
necessary or advisable to collect each Receivable from time to time, all in
accordance with applicable laws, rules and regulations, with reasonable care and
diligence, and in accordance with the Credit and Collection Practices.

(b)    The Servicer, on a daily basis, shall set aside the Fixed Daily Amount by
the close of each Business Day. Prior to each Settlement Date, the Servicer
shall identify the Collections received for the applicable Calculation Period
and, upon request of any Lender pursuant to Section 8.2(e), the Servicer shall
promptly identify the Collections received by it for any given day.

(c)    The Servicer shall administer the Collections in accordance with the
procedures described herein and in Article II. The Servicer shall hold in trust
for the account of Borrower and the Lenders their respective shares of the
Collections in accordance with Article II. The Servicer shall not deposit any
Collections into an account other than a Collection Account at any time without
the prior written consent of the Agent which consent shall be in the sole
discretion of the Agent. Except for the grant of the security interest in favor
of the trustee pursuant to PPL Electric's Mortgage and Deed of Trust, dated as
of October 1, 1945, and PPL Electric's Indenture, dated as of August 1, 2001, in
each case as amended and supplemented from time to time (respectively, the "1945
Mortgage" and the "2001 Mortgage"), the Servicer will not grant a security
interest in any Collection Account to any Person.

(d)    The Servicer may, in accordance with the Credit and Collection Practices,
extend the maturity of any Receivable or adjust the Outstanding Balance of any
Receivable as the Servicer determines to be appropriate to maximize Collections
thereof; provided, however, that such extension or adjustment shall not alter
the status of such Receivable as a Delinquent Receivable or Defaulted Receivable
or limit the rights of the Agent or the Lenders under this Agreement.

(e)    The Servicer shall hold in trust for Borrower and the Lenders all Records
that evidence or relate to the Receivables, the related Contracts and Related
Security or are otherwise necessary or desirable to collect the Receivables and
shall, as soon as practicable upon demand of the Agent, make available to the
Agent all such Records. The Servicer shall, subject to the first sentence of
Section 8.2(b) hereof, as soon as practicable following receipt thereof turn
over to Borrower any cash collections or other cash proceeds in accordance with
Article II. The Servicer shall, from time to time at the request of any Lender,
furnish to the Lenders (promptly after any such request) a calculation of the
amounts identified as Collections pursuant to Article II and Section 8.2(b).

(f)    Any payment by an Obligor in respect of any indebtedness owed by it to
Originator, other than indebtedness allocable to the ITC Receivables or the
Nuclear Decommissioning Receivables, shall, except as otherwise specified by
such Obligor or otherwise required by contract or law and unless otherwise
instructed by the Agent, be applied as a Collection of any Receivable of such
Obligor (starting with the oldest such Receivable) to the extent of any amounts
then due and payable thereunder before being applied to any other receivable or
other obligation of such Obligor.

(g)    In the event any payments relating to the Collateral are remitted
directly to Borrower or any Affiliate of Borrower, Borrower will remit (or will
cause all such payments to be remitted) directly to a Collection Account within
two (2) Business Days following receipt thereof, and, at all times prior to such
remittance, Borrower will itself hold or, if applicable, will cause such
payments to be held in trust for the exclusive benefit of the Agent and the
Lenders.

(h)    The Servicer hereby represents and warrants that it is maintaining all
Collections solely in its capacity as Servicer, subject at all times to the
ownership of the Borrower therein and the security interest therein of the
Agent, for the benefit of the Secured Parties, that it retains bare legal title
for the convenience of the parties hereto, and that such Collections are not
intended to be or constitute property of the estate of the Servicer in any
proceeding referenced in the definition of Event of Bankruptcy and are intended
to constitute property of the type described in Section 541(d) of the Bankruptcy
Code.

Section 8.3    Collections.

From and after the earliest to occur of an Amortization Event, a Downgrading
Event with respect to the Servicer, a Servicer Default or a Servicer Replacement
Event, the Servicer shall remit or cause to be remitted to the Agent, on each
day, all Collections received on such day.

Section 8.4    Responsibilities of PPL Electric Parties.

Anything herein to the contrary notwithstanding, the exercise by the Agent and
the Lenders of their rights hereunder shall not release the Servicer, Originator
or Borrower from any of their respective duties or obligations with respect to
any Receivables or under the related Contracts. The Lenders shall have no
obligation or liability with respect to any Receivables or related Contracts,
nor shall any of them be obligated to perform the obligations of Borrower.

Section 8.5    Monthly Reports.

The Servicer shall prepare and forward to the Agent on each Monthly Reporting
Date (and following the occurrence of any Amortization Event, Servicer
Replacement Event, Downgrading Event with respect to the Servicer or a Servicer
Default, at any time upon the request of the Agent) a Monthly Report and an
electronic file of the data contained therein and at such times as the Agent
shall request, a listing by Obligor of all Receivables together with an aging of
such Receivables.

Section 8.6    Servicing Fee.

As compensation for the Servicer's servicing activities on their behalf, the
Lenders hereby agree to pay the Servicer the Servicing Fee, which fee shall be
paid in arrears on each Settlement Date out of Collections.

Article IX

Amortization Events

Section 9.1    Amortization Events.

The occurrence of any one or more of the following events shall constitute an
amortization event (each, an "Amortization Event"):

(a)    Any PPL Electric Party shall fail to make any payment or deposit required
to be made by it under the Transaction Documents when due and, for any such
payment or deposit which is not in respect of principal, such failure continues
for three (3) consecutive Business Days.

(b)    Any representation or warranty made by any PPL Electric Party in any
Transaction Document to which it is a party or in any other document delivered
pursuant thereto shall prove to have been incorrect (or, with respect to the
representations and warranties contained in Sections 5.1(a), (c), (d), (g), (j),
(k) or (s) hereof, or in Sections 2.1(a), (c), (d), (g), (j), (k) or (s) of the
Receivables Sale Agreement, incorrect in any material manner) when made or
deemed made.

(c)    Any PPL Electric Party shall fail to perform or observe any covenant
contained in Section 7.2 or Section 8.5 when due.

(d)    Any PPL Electric Party shall fail to perform or observe any covenant
contained in Section 7.1(a)(vii), Section 7.1(b) or Section 8.3 and such failure
shall continue for ten (10) consecutive Business Days following Borrower's
receipt of notice of such failure from the Agent or Borrower's actual knowledge
of such failure.

(e)    Any PPL Electric Party shall fail to perform or observe any other
covenant or agreement under any Transaction Document (other than those
referenced in Sections 9.1(a), (c) or (d)) and such failure shall continue for
ten (10) consecutive Business Days following Borrower's receipt of notice of
such failure from the Agent or for thirty (30) consecutive days following
Borrower's actual knowledge of such failure.

(f)    Failure of Borrower to pay any Indebtedness (other than the Obligations)
when due or the default by Borrower in the performance of any term, provision or
condition contained in any agreement under which any such Indebtedness was
created or is governed, the effect of which is to cause, or to permit the holder
or holders of such Indebtedness to cause, such Indebtedness to become due prior
to its stated maturity; or any such Indebtedness of Borrower shall be declared
to be due and payable or required to be prepaid (other than by a regularly
scheduled payment) prior to the date of maturity thereof.

(g)    Failure by the Servicer or PPL Transition Bond Company LLC (i) to pay any
principal or interest, regardless of amount, due in respect of any Material
Indebtedness beyond any period of grace provided with respect thereto, or (ii)
to observe or perform any other term, covenant, condition or agreement contained
in any agreement or instrument evidencing or governing any such Material
Indebtedness beyond any period of grace provided with respect thereto if the
effect of any failure referred to in this clause (ii) is to cause, or to permit
the holder or holders of such Indebtedness or a trustee on its or their behalf
to cause, such Indebtedness to become due prior to its stated maturity

(h)    An Event of Bankruptcy shall occur with respect to any PPL Electric Party
or PPL Transition Bond Company LLC.

(i)    As at the end of any Calculation Period:

    (i)    the three-month rolling average Delinquency Ratio shall exceed 6.00%,

    (ii)    the three-month rolling average Default Ratio shall exceed 1.75%, or

    (iii)    the three-month rolling average Dilution Ratio shall exceed 2.25%.

(j)    A Change of Control shall occur.

(k)     One or more final judgments for the payment of money in an aggregate
amount of $11,625 or more shall be entered against Borrower or one or more final
judgments for the payment of money in an amount in excess of $20,000,000,
individually or in the aggregate, shall be entered against the Servicer or PPL
Transition Bond Company LLC and such judgment shall not be paid, bonded or
otherwise discharged for sixty (60) consecutive days unless such judgment is
stayed on appeal or otherwise being appropriately contested in good faith.

(l)    The "Termination Date" under and as defined in the Receivables Sale
Agreement shall occur under the Receivables Sale Agreement or Originator shall
for any reason cease to transfer, or cease to have the legal capacity to
transfer, or otherwise be incapable of transferring Receivables to Borrower
under the Receivables Sale Agreement.

(m)    This Agreement shall terminate in whole or in part (except in accordance
with its terms), or shall cease to be effective or to be the legally valid,
binding and enforceable obligation of Borrower, or any Obligor shall directly or
indirectly contest in any manner such effectiveness, validity, binding nature or
enforceability, or the Agent for the benefit of the Lenders shall cease to have
a valid and perfected first priority security interest in the Collateral.

(n)    On any Settlement Date, after giving effect to the turnover of
Collections by the Servicer on such date and the application thereof to the
Obligations in accordance with this Agreement, the Aggregate Principal shall
exceed the Borrowing Limit.

(o)    [reserved].

(p)    The Internal Revenue Service shall file notice of a lien pursuant to
Section 6323 of the Tax Code with regard to any of the Collateral and such lien
shall not have been released within seven (7) days, or the PBGC shall, or shall
indicate its intention to, file notice of a lien pursuant to Section 4068 of
ERISA with regard to any of the Collateral.

(q)    Any member of the ERISA Group shall fail to pay when due an amount or
amounts aggregating in excess of $25,000,000 which it shall have become liable
to pay under Title IV of ERISA; or notice of intent to terminate a Material Plan
shall be filed under Title IV of ERISA by any member of the ERISA Group, any
plan administrator or any combination of the foregoing; or the PBGC shall
institute proceedings under Title IV of ERISA to terminate, to impose liability
(other than for premiums under Section 4007 of ERISA) in respect of, or to cause
a trustee to be appointed to administer any Material Plan; or a condition shall
exist by reason of which the PBGC would be entitled to obtain a decree
adjudicating that any Material Plan must be terminated; or there shall occur a
complete or partial withdrawal from, or default, within the meaning of Section
4219(c)(5) of ERISA, with respect to, one or more Multiemployer Plans which
could reasonably be expected to cause one or more members of the ERISA Group to
incur a current payment obligation in excess of $25,000,000.

(r)    Any event shall occur which materially and adversely impairs the ability
of Originator to originate Receivables of a credit quality that is at least
equal to the credit quality of the Receivables sold or contributed to Borrower
on the date of this Agreement or has, or could be reasonably expected to have a
Material Adverse Effect (other than as defined in clause (i) of the definition
thereof).

(s)    The PUC shall exercise its sequestration powers under the Competition Act
with respect to Originator or the Collections.

Section 9.2    Remedies.

Upon the occurrence and during the continuation of an Amortization Event, the
Agent may, or upon the direction of the Required Liquidity Banks shall, take any
of the following actions: declare the Amortization Date to have occurred,
whereupon the Aggregate Commitment shall immediately terminate and the
Amortization Date shall forthwith occur, all without demand, protest or further
notice of any kind, all of which are hereby expressly waived by each PPL
Electric Party; provided, however, that upon the occurrence of an Event of
Bankruptcy with respect to any PPL Electric Party, the Amortization Date shall
automatically occur, without demand, protest or any notice of any kind, all of
which are hereby expressly waived by each PPL Electric Party, exercise all
rights and remedies of a secured party upon default under the UCC and other
applicable laws, and notify Obligors of the Agent's security interest in the
Receivables and other Collateral. The aforementioned rights and remedies shall
be without limitation, and shall be in addition to all other rights and remedies
of the Agent and the Lenders otherwise available under any other provision of
this Agreement, by operation of law, at equity or otherwise, all of which are
hereby expressly preserved, including, without limitation, all rights and
remedies provided under the UCC, all of which rights shall be cumulative.

Article X

Indemnification

Section 10.1    Indemnities by the PPL Electric Parties.

Without limiting any other rights that the Agent or any Lender may have
hereunder or under applicable law, Borrower hereby agrees to indemnify (and pay
upon demand to) the Agent, Blue Ridge, each of the Liquidity Banks and each of
the respective assigns, officers, directors, agents and employees of the
foregoing (each, an "Indemnified Party") from and against any and all damages,
losses, claims, taxes, liabilities, costs, expenses and for all other amounts
payable, including attorneys' fees (which attorneys may be employees of the
Agent or such Lender) and disbursements (all of the foregoing being collectively
referred to as "Indemnified Amounts") awarded against or incurred by any of them
arising out of or as a result of this Agreement or the acquisition, either
directly or indirectly, by a Lender of an interest in the Receivables, and the
Servicer hereby agrees to indemnify (and pay upon demand to) each Indemnified
Party for Indemnified Amounts awarded against or incurred by any of them arising
out of the Servicer's activities as Servicer hereunder excluding, however, in
all of the foregoing instances under the preceding clauses (a) and (b):

(i)    Indemnified Amounts to the extent a final judgment of a court of
competent jurisdiction holds that such Indemnified Amounts resulted from gross
negligence or willful misconduct on the part of the Indemnified Party seeking
indemnification; or

(ii)    Indemnified Amounts to the extent the same includes losses in respect of
Receivables that are uncollectible on account of the insolvency, bankruptcy or
lack of creditworthiness of the related Obligor; or

(iii)    taxes imposed by the jurisdiction in which such Indemnified Party's
principal executive office is located, on or measured by the overall net income
of such Indemnified Party to the extent that the computation of such taxes is
consistent with the characterization for income tax purposes of the acquisition
by the Lenders of Loans as a loan or loans by the Lenders to Borrower secured by
the Receivables, the Related Security, the Collection Accounts and the
Collections;

provided, however, that nothing contained in this sentence shall limit the
liability of any PPL Electric Party or limit the recourse of the Lenders to any
PPL Electric Party for amounts otherwise specifically provided to be paid by
such PPL Electric Party under the terms of this Agreement. Without limiting the
generality of the foregoing indemnification, Borrower shall indemnify the Agent
and the Lenders for Indemnified Amounts (including, without limitation, losses
in respect of uncollectible receivables, regardless of whether reimbursement
therefor would constitute recourse to Borrower or the Servicer) relating to or
resulting from:

(A)    any representation or warranty made by any PPL Electric Party or
Originator (or any officers of any such Person) under or in connection with this
Agreement, any other Transaction Document or any other information or report
delivered by any such Person pursuant hereto or thereto, which shall have been
false or incorrect when made or deemed made;

(B)    the failure by Borrower, the Servicer or Originator to comply with any
applicable law, rule or regulation with respect to any Receivable or Contract
related thereto, or the nonconformity of any Receivable or Contract included
therein with any such applicable law, rule or regulation or any failure of
Originator to keep or perform any of its obligations, express or implied, with
respect to any Contract;

(C)    any failure of Borrower, the Servicer or Originator to perform its
duties, covenants or other obligations in accordance with the provisions of this
Agreement or any other Transaction Document;

(D)    any products liability, personal injury or damage suit, or other similar
claim arising out of or in connection with merchandise, insurance or services
that are the subject of any Contract or any Receivable;

(E)    any dispute, claim, offset or defense (other than discharge in bankruptcy
of the Obligor) of the Obligor to the payment of any Receivable (including,
without limitation, a defense based on such Receivable or the related Contract
not being a legal, valid and binding obligation of such Obligor enforceable
against it in accordance with its terms), or any other claim resulting from the
delivery of electricity related to such Receivable or the furnishing or failure
to furnish such electricity;

(F)    the commingling of Collections of Receivables with, or deposit in a
Collection Account at any time of, other funds;

(G)    any investigation, litigation or proceeding related to or arising from
this Agreement or any other Transaction Document, the transactions contemplated
hereby, the use of the proceeds of any Advance, the Collateral or any other
investigation, litigation or proceeding relating to Borrower, the Servicer or
Originator in which any Indemnified Party becomes involved as a result of any of
the transactions contemplated hereby;

(H)    any inability to litigate any claim against any Obligor in respect of any
Receivable as a result of such Obligor being immune from civil and commercial
law and suit on the grounds of sovereignty or otherwise from any legal action,
suit or proceeding;

(I)    any failure of Borrower to acquire and maintain legal and equitable title
to, and ownership of any of the Collateral from Originator, free and clear of
any Adverse Claim (other than as created hereunder); or any failure of Borrower
to give reasonably equivalent value to Originator under the Receivables Sale
Agreement in consideration of the transfer by Originator of any Receivable, or
any attempt by any Person to void such transfer under statutory provisions or
common law or equitable action;

(J)    any failure to vest and maintain vested in the Agent for the benefit of
the Lenders, or to transfer to the Agent for the benefit of the Secured Parties,
a valid first priority perfected security interests in the Collateral, free and
clear of any Adverse Claim (except as created by the Transaction Documents);

(K)    the failure to have filed, or any delay in filing, financing statements
or other similar instruments or documents under the UCC of any applicable
jurisdiction or other applicable laws with respect to any Collateral, and the
proceeds thereof, whether at the time of any Advance or at any subsequent time;

(L)    any action or omission by any PPL Electric Party which reduces or impairs
the rights of the Agent or the Lenders with respect to any Collateral or the
value of any Collateral;

(M)    any attempt by any Person to void any Advance or the Agent's security
interest in the Collateral under statutory provisions or common law or equitable
action; and

(N)    the failure of any Receivable included in the calculation of the Net Pool
Balance as an Eligible Receivable to be an Eligible Receivable at the time so
included.

Section 10.2    Increased Cost and Reduced Return.

If after the date hereof, any Funding Source shall be charged any fee, expense
or increased cost on account of the adoption of any applicable law, rule or
regulation (including any applicable law, rule or regulation regarding capital
adequacy) or any change therein, or any change in the interpretation or
administration thereof by any Governmental Authority, or compliance with any
request or directive (whether or not having the force of law) of any such
Governmental Authority (a "Regulatory Change"): that subjects any Funding Source
to any charge or withholding on or with respect to any Funding Agreement or a
Funding Source's obligations under a Funding Agreement, or on or with respect to
the Receivables, or changes the basis of taxation of payments to any Funding
Source of any amounts payable under any Funding Agreement (except for changes in
the rate of tax on the overall net income of a Funding Source or taxes excluded
by Section 10.1) or that imposes, modifies or deems applicable any reserve,
assessment, insurance charge, special deposit or similar requirement against
assets of, deposits with or for the account of a Funding Source, or credit
extended by a Funding Source pursuant to a Funding Agreement or that imposes any
other condition the result of which is to increase the cost to a Funding Source
of performing its obligations under a Funding Agreement, or to reduce the rate
of return on a Funding Source's capital as a consequence of its obligations
under a Funding Agreement, or to reduce the amount of any sum received or
receivable by a Funding Source under a Funding Agreement or to require any
payment calculated by reference to the amount of interests or loans held or
interest received by it, then, upon demand by the Agent, Borrower shall pay to
the Agent, for the benefit of the relevant Funding Source, such amounts charged
to such Funding Source or such amounts to otherwise compensate such Funding
Source for such increased cost or such reduction.

Section 10.3    Other Costs and Expenses.

Borrower shall pay to the Agent and Blue Ridge on demand all costs and
out-of-pocket expenses in connection with the preparation, execution, delivery
and administration of this Agreement, the transactions contemplated hereby and
the other documents to be delivered hereunder, including without limitation, the
cost of Blue Ridge's auditors auditing the books, records and procedures of
Borrower, fees and out-of-pocket expenses of legal counsel for Blue Ridge and
the Agent (which such counsel may be employees of Blue Ridge or the Agent) with
respect thereto and with respect to advising Blue Ridge and the Agent as to
their respective rights and remedies under this Agreement. Borrower shall pay to
the Agent on demand any and all costs and expenses of the Agent and the Lenders,
if any, including reasonable counsel fees and expenses in connection with the
enforcement of this Agreement and the other documents delivered hereunder and in
connection with any restructuring or workout of this Agreement or such
documents, or the administration of this Agreement following an Amortization
Event. Subject to the provisions of Section 10.4, Borrower shall reimburse Blue
Ridge on demand for all other costs and expenses incurred by Blue Ridge ("Other
Costs"), including, without limitation, the cost of auditing Blue Ridge's books
by certified public accountants, the cost of rating the Commercial Paper by
independent financial rating agencies, and the reasonable fees and out-of-pocket
expenses of counsel for Blue Ridge or any counsel for any shareholder of Blue
Ridge with respect to advising Blue Ridge or such shareholder as to matters
relating to Blue Ridge's operations.

Section 10.4    Allocations.

Blue Ridge shall allocate the liability for Other Costs among Borrower and other
Persons with whom Blue Ridge has entered into agreements to purchase interests
in or finance receivables and other financial assets ("Other Customers"). If any
Other Costs are attributable to Borrower and not attributable to any Other
Customer, Borrower shall be solely liable for such Other Costs. However, if
Other Costs are attributable to Other Customers and not attributable to
Borrower, such Other Customer shall be solely liable for such Other Costs. All
allocations to be made pursuant to the foregoing provisions of this Article X
shall be made by Blue Ridge in its sole discretion and shall be binding on
Borrower and the Servicer.

Article XI

The Agent

Section 11.1    Authorization and Action.

Each Lender hereby designates and appoints Wachovia to act as its agent under
the Transaction Documents and under the Liquidity Agreement, and authorizes the
Agent to take such actions as agent on its behalf and to exercise such powers as
are delegated to the Agent by the terms of the Liquidity Agreement or the
Transaction Documents, together with such powers as are reasonably incidental
thereto. The Agent shall not have any duties or responsibilities, except those
expressly set forth in the Liquidity Agreement or in any Transaction Document,
or any fiduciary relationship with any Lender, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities on the part of
the Agent shall be read into the Liquidity Agreement or any Transaction Document
or otherwise exist for the Agent. In performing its functions and duties under
the Liquidity Agreement and the Transaction Documents, the Agent shall act
solely as agent for the Lenders and does not assume nor shall be deemed to have
assumed any obligation or relationship of trust or agency with or for any PPL
Electric Party or any of such PPL Electric Party's successors or assigns. The
Agent shall not be required to take any action that exposes the Agent to
personal liability or that is contrary to the Liquidity Agreement or any
Transaction Document or applicable law. The appointment and authority of the
Agent hereunder shall terminate upon the indefeasible payment in full of all
Obligations. Each Lender hereby authorizes the Agent to file each of the UCC
financing statements on behalf of such Lender.

Section 11.2    Delegation of Duties.

The Agent may execute any of its duties under the Liquidity Agreement and each
Transaction Document by or through agents or attorneys-in-fact and shall be
entitled to advice of counsel concerning all matters pertaining to such duties.
The Agent shall not be responsible for the negligence or misconduct of any
agents or attorneys-in-fact selected by it with reasonable care.

Section 11.3    Exculpatory Provisions.

Neither the Agent nor any of its directors, officers, agents or employees shall
be liable for any action lawfully taken or omitted to be taken by it or them
under or in connection with the Liquidity Agreement or any Transaction Document
(except for its, their or such Person's own gross negligence or willful
misconduct), or responsible in any manner to any of the Lenders for any
recitals, statements, representations or warranties made by any PPL Electric
Party contained in the Liquidity Agreement, any Transaction Document or any
certificate, report, statement or other document referred to or provided for in,
or received under or in connection with, any Transaction Document or for the
value, validity, effectiveness, genuineness, enforceability or sufficiency of
the Liquidity Agreement or any Transaction Document or any other document
furnished in connection therewith, or for any failure of any PPL Electric Party
to perform its obligations under any Transaction Document, or for the
satisfaction of any condition specified in Article VI, or for the perfection,
priority, condition, value or sufficiency of any collateral pledged in
connection herewith. The Agent shall not be under any obligation to any Lender
to ascertain or to inquire as to the observance or performance of any of the
agreements or covenants contained in, or conditions of, any Transaction
Document, or to inspect the properties, books or records of the PPL Electric
Parties. The Agent shall not be deemed to have knowledge of any Amortization
Event or Unmatured Amortization Event unless the Agent has received notice from
a PPL Electric Party or a Lender.

Section 11.4    Reliance by Agent.

The Agent shall in all cases be entitled to rely, and shall be fully protected
in relying, upon any document or conversation believed by it to be genuine and
correct and to have been signed, sent or made by the proper Person or Persons
and upon advice and statements of legal counsel (including, without limitation,
counsel to Borrower), independent accountants and other experts selected by the
Agent. The Agent shall in all cases be fully justified in failing or refusing to
take any action under the Liquidity Agreement or any Transaction Document unless
it shall first receive such advice or concurrence of Blue Ridge or the Required
Liquidity Banks or all of the Lenders, as applicable, as it deems appropriate
and it shall first be indemnified to its satisfaction by the Lenders, provided,
that unless and until the Agent shall have received such advice, the Agent may
take or refrain from taking any action, as the Agent shall deem advisable and in
the best interests of the Lenders. The Agent shall in all cases be fully
protected in acting, or in refraining from acting, in accordance with a request
of Blue Ridge or the Required Liquidity Banks or all of the Lenders, as
applicable, and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders.

Section 11.5    Non-Reliance on Agent and Other Lenders.

Each Lender expressly acknowledges that neither the Agent, nor any of its
officers, directors, employees, agents, attorneys-in-fact or Affiliates has made
any representations or warranties to it and that no act by the Agent hereafter
taken, including, without limitation, any review of the affairs of any PPL
Electric Party, shall be deemed to constitute any representation or warranty by
the Agent. Each Lender represents and warrants to the Agent that it has and
will, independently and without reliance upon the Agent or any other Lender and
based on such documents and information as it has deemed appropriate, made its
own appraisal of and investigation into the business, operations, property,
prospects, financial and other conditions and creditworthiness of Borrower and
made its own decision to enter into the Liquidity Agreement, the Transaction
Documents and all other documents related thereto.

Section 11.6    Reimbursement and Indemnification.

The Liquidity Banks agree to reimburse and indemnify the Agent and its officers,
directors, employees, representatives and agents ratably according to their Pro
Rata Shares, to the extent not paid or reimbursed by the PPL Electric Parties
for any amounts for which the Agent, acting in its capacity as Agent, is
entitled to reimbursement by the PPL Electric Parties hereunder and for any
other expenses incurred by the Agent, in its capacity as Agent and acting on
behalf of the Lenders, in connection with the administration and enforcement of
the Liquidity Agreement and the Transaction Documents.

Section 11.7    Agent in its Individual Capacity.

The Agent and its Affiliates may make loans to, accept deposits from and
generally engage in any kind of business with Borrower or any Affiliate of
Borrower as though the Agent were not the Agent hereunder. With respect to the
making of Loans pursuant to this Agreement, the Agent shall have the same rights
and powers under the Liquidity Agreement and this Agreement in its individual
capacity as any Lender and may exercise the same as though it were not the
Agent, and the terms "Liquidity Bank," "Lender," "Liquidity Banks" and "Lenders"
shall include the Agent in its individual capacity.

Section 11.8    Successor Agent.

The Agent, upon five (5) days' notice to the PPL Electric Parties and the
Lenders, may voluntarily resign and may be removed at any time, with or without
cause, by the Required Liquidity Lenders; provided, however, that Wachovia shall
not voluntarily resign as the Agent so long as any of the Liquidity Commitments
remain in effect or Blue Ridge has any outstanding Loans. If the Agent (other
than Wachovia) shall voluntarily resign or be removed as Agent under this
Agreement, then the Required Liquidity Lenders during such five-day period shall
appoint, from among the remaining Liquidity Banks, a successor Agent, whereupon
such successor Agent shall succeed to the rights, powers and duties of the Agent
and the term "Agent" shall mean such successor agent, effective upon its
appointment, and the former Agent's rights, powers and duties as Agent shall be
terminated, without any other or further act or deed on the part of such former
Agent or any of the parties to this Agreement. Upon resignation or replacement
of any Agent in accordance with this Section 11.8, the retiring Agent shall
execute such UCC-3 assignments and amendments, and assignments and amendments of
the Liquidity Agreement and the Transaction Documents, as may be necessary to
give effect to its replacement by a successor Agent. After any retiring Agent's
resignation hereunder as Agent, the provisions of this Article XI and Article X
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was Agent under this Agreement.

Article XII

Assignments; Participations

Section 12.1    Assignments.

(a)    Each of the Agent, the PPL Electric Parties and the Liquidity Banks
hereby agrees and consents to the complete or partial assignment by Blue Ridge
of all or any portion of its rights under, interest in, title to and obligations
under this Agreement to the Liquidity Banks pursuant to the Liquidity Agreement.

(b)    Any Liquidity Bank may at any time and from time to time assign to one or
more Eligible Assignees (each, a "Purchasing Liquidity Bank") all or any part of
its rights and obligations under this Agreement pursuant to an assignment
agreement substantially in the form set forth in Exhibit VII hereto (an
"Assignment Agreement") executed by such Purchasing Liquidity Bank and such
selling Liquidity Bank; provided, however, that any assignment of a Liquidity
Bank's rights and obligations hereunder shall include a pro rata assignment of
its rights and obligations under the Liquidity Agreement. The consent of Blue
Ridge shall be required prior to the effectiveness of any such assignment. Each
assignee of a Liquidity Bank must be an Eligible Assignee and agree to deliver
to the Agent, promptly following any request therefor by the Agent or Blue
Ridge, an enforceability opinion in form and substance satisfactory to the Agent
and Blue Ridge. Upon delivery of an executed Assignment Agreement to the Agent,
such selling Liquidity Bank shall be released from its obligations hereunder and
under the Liquidity Agreement to the extent of such assignment. Thereafter the
Purchasing Liquidity Bank shall for all purposes be a Liquidity Bank party to
this Agreement and the Liquidity Agreement and shall have all the rights and
obligations of a Liquidity Bank hereunder and thereunder to the same extent as
if it were an original party hereto and thereto and no further consent or action
by Borrower, the Lenders or the Agent shall be required.

(c)    Each of the Liquidity Banks agrees that in the event that it shall become
a Downgraded Liquidity Bank, such Downgraded Liquidity Bank shall be obliged, at
the request of Blue Ridge or the Agent, to collateralize its Commitment and its
Liquidity Commitment in a manner acceptable to the Agent, or assign all of its
rights and obligations hereunder and under the Liquidity Agreement to an
Eligible Assignee nominated by the Agent or a PPL Electric Party and acceptable
to Blue Ridge and willing to participate in this Agreement and the Liquidity
Agreement through the Liquidity Termination Date in the place of such Downgraded
Liquidity Bank; provided that the Downgraded Liquidity Bank receives payment in
full, pursuant to an Assignment Agreement, of an amount equal to such Liquidity
Bank's Pro Rata Share of the Obligations owing to the Liquidity Banks.

(d)    No PPL Electric Party may assign any of its rights or obligations under
this Agreement without the prior written consent of the Agent and each of the
Lenders and without satisfying the Rating Agency Condition.

Section 12.2    Participations.

Any Liquidity Bank may, in the ordinary course of its business at any time sell
to one or more Persons (each, a "Participant") participating interests in its
Pro Rata Share of the Aggregate Commitment, its Loans, its Liquidity Commitment
or any other interest of such Liquidity Bank hereunder or under the Liquidity
Agreement. Notwithstanding any such sale by a Liquidity Bank of a participating
interest to a Participant, such Liquidity Bank's rights and obligations under
this Agreement and the Liquidity Agreement shall remain unchanged, such
Liquidity Bank shall remain solely responsible for the performance of its
obligations hereunder and under the Liquidity Agreement, and the PPL Electric
Parties, Blue Ridge and the Agent shall continue to deal solely and directly
with such Liquidity Bank in connection with such Liquidity Bank's rights and
obligations under this Agreement and the Liquidity Agreement. Each Liquidity
Bank agrees that any agreement between such Liquidity Bank and any such
Participant in respect of such participating interest shall not restrict such
Liquidity Bank's right to agree to any amendment, supplement, waiver or
modification to this Agreement, except for any amendment, supplement, waiver or
modification described in Section 14.1(b)(i).

Article XIII

Security Interest

Section 13.1    Grant of Security Interest.

To secure the due and punctual payment of the Obligations, whether now or
hereafter existing, due or to become due, direct or indirect, or absolute or
contingent, including, without limitation, all Indemnified Amounts, in each case
pro rata according to the respective amounts thereof, Borrower hereby grants to
the Agent, for the benefit of the Secured Parties, a security interest in all
assets of Borrower, including, without limitation, all of Borrower's right,
title and interest, whether now owned and existing or hereafter arising in and
to all of the Receivables, the Related Security, the Collections and all
proceeds of the foregoing, subject to Permitted Claims (collectively, the
"Collateral").

Section 13.2    Termination after Final Payout Date.

Each of the Secured Parties hereby authorizes the Agent, and the Agent hereby
agrees, promptly after the Final Payout Date to execute and deliver to Borrower
such UCC termination statements as may be necessary to terminate the Agent's
security interest in and lien upon the Collateral, all at Borrower's expense.
Upon the Final Payout Date, all right, title and interest of the Agent and the
other Secured Parties in and to the Collateral shall terminate.

Article XIV

Miscellaneous

Section 14.1     Waivers and Amendments.

(a)    No failure or delay on the part of the Agent or any Lender in exercising
any power, right or remedy under this Agreement shall operate as a waiver
thereof, nor shall any single or partial exercise of any such power, right or
remedy preclude any other further exercise thereof or the exercise of any other
power, right or remedy. The rights and remedies herein provided shall be
cumulative and nonexclusive of any rights or remedies provided by law. Any
waiver of this Agreement shall be effective only in the specific instance and
for the specific purpose for which given.

(b)    No provision of this Agreement may be amended, supplemented, modified or
waived except in writing in accordance with the provisions of this Section
14.1(b). Blue Ridge, Borrower and the Agent, at the direction of the Required
Liquidity Banks, may enter into written modifications or waivers of any
provisions of this Agreement, provided, however, that no such modification or
waiver shall:

    (i)    without the consent of each affected Lender, extend the Liquidity
Termination Date or the date of any payment or deposit of Collections by
Borrower or the Servicer, reduce the rate or extend the time of payment of
Interest or any CP Costs (or any component of Interest or CP Costs), reduce any
fee payable to the Agent for the benefit of the Lenders, except pursuant to
Article XIII hereof, change the amount of the principal of any Lender, any
Liquidity Bank's Pro Rata Share or any Liquidity Bank's Commitment, amend,
modify or waive any provision of the definition of Required Liquidity Banks or
this Section 14.1(b), consent to or permit the assignment or transfer by
Borrower of any of its rights and obligations under this Agreement, change the
definition of "Eligible Receivable," "Loss Reserve," "Dilution Reserve," "Yield
Reserve," "Servicing Reserve," "Servicing Fee Rate," "Required Reserve" or
"Required Reserve Factor Floor" or amend or modify any defined term (or any
defined term used directly or indirectly in such defined term) used in clauses
(A) through (G) above in a manner that would circumvent the intention of the
restrictions set forth in such clauses; or

    (ii)    without the written consent of the then Agent, amend, modify or
waive any provision of this Agreement if the effect thereof is to affect the
rights or duties of such Agent,

and any material amendment, waiver or other modification of this Agreement shall
require satisfaction of the Rating Agency Condition. Notwithstanding the
foregoing, without the consent of the Liquidity Banks, but with the consent of
Borrower, the Agent may amend this Agreement solely to add additional Persons as
Liquidity Banks hereunder and the Agent, the Required Liquidity Banks and Blue
Ridge may enter into amendments to modify any of the terms or provisions of
Article XI, Article XII, Section 14.13 or any other provision of this Agreement
without the consent of Borrower. Any modification or waiver made in accordance
with this Section 14.1 shall apply to each of the Lenders equally and shall be
binding upon the PPL Electric Parties, the Lenders and the Agent.

Section 14.2    Notices.

Except as provided in this Section 14.2, all communications and notices provided
for hereunder shall be in writing (including bank wire, telecopy or electronic
facsimile transmission or similar writing) and shall be given to the other
parties hereto at their respective addresses or facsimile numbers set forth on
the signature pages hereof or at such other address or facsimile number as such
Person may hereafter specify for the purpose of notice to each of the other
parties hereto. Each such notice or other communication shall be effective if
given by facsimile, upon the receipt thereof, if given by mail, three (3)
Business Days after the time such communication is deposited in the mail with
first class postage prepaid or if given by any other means, when received at the
address specified in this Section 14.2. Borrower hereby authorizes the Agent to
effect Advances and Interest Period and Interest Rate selections based on
telephonic notices made by any Person whom the Agent in good faith believes to
be acting on behalf of Borrower. Borrower agrees to deliver promptly to the
Agent a written confirmation of each telephonic notice signed by an authorized
officer of Borrower; provided, however, the absence of such confirmation shall
not affect the validity of such notice. If the written confirmation differs from
the action taken by the Agent, the records of the Agent shall govern absent
manifest error.

Section 14.3    Ratable Payments.

If any Lender, whether by setoff or otherwise, has payment made to it with
respect to any portion of the Obligations owing to such Lender (other than
payments received pursuant to Section 10.2 or Section 10.3 ) in a greater
proportion than that received by any other Lender entitled to receive a ratable
share of such Obligations, such Lender agrees, promptly upon demand, to purchase
for cash without recourse or warranty a portion of such Obligations held by the
other Lenders so that after such purchase each Lender will hold its ratable
proportion of such Obligations; provided that if all or any portion of such
excess amount is thereafter recovered from such Lender, such purchase shall be
rescinded and the purchase price restored to the extent of such recovery, but
without interest.

Section 14.4    Protection of Agent's Security Interest.

(a)    Borrower hereby authorizes the filing of each of the financing statements
provided for in Schedule B hereto. Borrower agrees that from time to time, at
its expense, it will promptly authorize and deliver all instruments and
documents, and take all actions, that may be necessary or desirable, or that the
Agent may request, to perfect, protect or more fully evidence the Agent's
security interest in the Collateral, or to enable the Agent or Blue Ridge to
exercise and enforce their rights and remedies hereunder. At any time, the Agent
may, or the Agent may direct Borrower or the Servicer to, notify the Obligors of
Receivables, at Borrower's expense, of the security interests of the Agent under
this Agreement and may also direct that payments of all amounts due or that
become due under any or all Receivables be made directly to the Agent or its
designee. Borrower or the Servicer (as applicable) shall, at the Agent's
request, withhold the identities of the Agent and the Lenders in any such
notification.

(b)    If any PPL Electric Party fails to perform any of its obligations
hereunder, the Agent or any Lender may (but shall not be required to) perform,
or cause performance of, such obligations, and the Agent's or such Lender's
costs and expenses incurred in connection therewith shall be payable by Borrower
as provided in Section 10.3. Each of the PPL Electric Parties hereby authorizes
the Agent to file UCC financing statements and other filing or recording
documents with respect to the Receivables and Related Security (including any
amendments thereto, or continuation or termination statements thereof), without
the signature or other authorization of such PPL Electric Party, in such form
and in such offices as the Agent reasonably determines appropriate to perfect or
maintain the perfection of the security interest of the Agent hereunder,
acknowledges and agrees that it is not authorized to, and will not, file UCC
financing statements or other filing or recording documents with respect to the
Receivables or Related Security (including any amendments thereto, or
continuation or termination statements thereof), without the express prior
written approval by the Agent, consenting to the form and substance of such
filing or recording document, and approves, authorizes and ratifies any filings
or recordings made by or on behalf of the Agent in connection with the
perfection of the security interests in favor of Borrower or the Agent.

Section 14.5    Confidentiality.

(a)    Each PPL Electric Party and each Lender shall maintain and shall cause
each of its employees and officers to maintain the confidentiality of this
Agreement and the other confidential or proprietary information with respect to
the PPL Electric Parties, the Agent and the Lenders and their respective
businesses obtained by it or them in connection with the structuring,
negotiating and execution of the transactions contemplated herein, except that
such PPL Electric Party and such Lender and its officers and employees may
disclose such information to such PPL Electric Party's and such Lender's
respective external accountants and attorneys and as required by any applicable
law or order of any judicial or administrative proceeding.

(b)    Anything herein to the contrary notwithstanding, each PPL Electric Party
hereby consents to the disclosure of any nonpublic information with respect to
it to the Agent, the Liquidity Banks or Blue Ridge by each other, by the Agent
or the Lenders to any prospective or actual assignee or participant of any of
them and by the Agent to any rating agency, Commercial Paper dealer or provider
of a surety, guaranty or credit or liquidity enhancement to Blue Ridge and to
any officers, directors, employees, outside accountants and attorneys of any of
the foregoing, provided that each such Person is informed of the confidential
nature of such information. In addition, the Lenders and the Agent may disclose
any such nonpublic information pursuant to any law, rule, regulation, direction,
request or order of any judicial, administrative or regulatory authority or
proceedings (whether or not having the force or effect of law).

Section 14.6    Bankruptcy Petition.

Borrower, the Servicer, the Agent and each Liquidity Bank hereby covenants and
agrees that, prior to the date that is one year and one day after the payment in
full of all outstanding senior indebtedness of Blue Ridge, it will not institute
against, or join any other Person in instituting against, Blue Ridge any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
or other similar proceeding under the laws of the United States or any state of
the United States.

Section 14.7    Limitation of Liability.

Except with respect to any claim arising out of the willful misconduct or gross
negligence of Blue Ridge, the Agent or any Liquidity Bank, no claim may be made
by any PPL Electric Party or any other Person against Blue Ridge, the Agent or
any Liquidity Bank or their respective Affiliates, directors, officers,
employees, attorneys or agents for any special, indirect, consequential or
punitive damages in respect of any claim for breach of contract or any other
theory of liability arising out of or related to the transactions contemplated
by this Agreement, or any act, omission or event occurring in connection
therewith; and each PPL Electric Party hereby waives, releases, and agrees not
to sue upon any claim for any such damages, whether or not accrued and whether
or not known or suspected to exist in its favor.

Section 14.8    CHOICE OF LAW.

THIS AGREEMENT SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK, WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAWS
THEREOF OTHER THAN SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW.

Section 14.9    CONSENT TO JURISDICTION.

EACH PARTY TO THIS AGREEMENT HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE
JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE COURT SITTING IN NEW
YORK, NEW YORK, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY DOCUMENT EXECUTED BY SUCH PERSON PURSUANT TO THIS AGREEMENT,
AND EACH SUCH PARTY HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND
IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF
ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT
IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE AGENT OR
ANY LENDER TO BRING PROCEEDINGS AGAINST ANY PPL ELECTRIC PARTY IN THE COURTS OF
ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY ANY PPL ELECTRIC PARTY
AGAINST THE AGENT OR ANY LENDER OR ANY AFFILIATE OF THE AGENT OR ANY LENDER
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED
TO, OR CONNECTED WITH THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY SUCH PPL
ELECTRIC PARTY PURSUANT TO THIS AGREEMENT SHALL BE BROUGHT ONLY IN A COURT IN
NEW YORK, NEW YORK.

Section 14.10    WAIVER OF JURY TRIAL.

EACH PARTY HERETO HEREBY WAIVES TRIAL BY JURY IN ANY JUDICIAL PROCEEDING
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT,
CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
THIS AGREEMENT, ANY DOCUMENT EXECUTED BY ANY PPL ELECTRIC PARTY PURSUANT TO THIS
AGREEMENT OR THE RELATIONSHIP ESTABLISHED HEREUNDER OR THEREUNDER.

Section 14.11    Integration; Binding Effect; Survival of Terms.

(a)    This Agreement and each other Transaction Document contain the final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof superseding all prior
oral or written understandings.

(b)    This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and permitted assigns (including
any trustee in bankruptcy). This Agreement shall create and constitute the
continuing obligations of the parties hereto in accordance with its terms and
shall remain in full force and effect until terminated in accordance with its
terms; provided, however, that the rights and remedies with respect to any
breach of any representation and warranty made by any PPL Electric Party
pursuant to Article V and the indemnification and payment provisions of Article
X, and Section 14.5 and Section 14.6 shall be continuing and shall survive any
termination of this Agreement.

Section 14.12    Counterparts; Severability; Section References.

This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which when taken together shall constitute
one and the same Agreement. Any provisions of this Agreement which are
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Unless otherwise
expressly indicated, all references herein to "Article," "Section," "Schedule"
or "Exhibit" shall mean articles and sections of, and schedules and exhibits to,
this Agreement.

Section 14.13    Wachovia Roles.

Each of the Liquidity Banks acknowledges that Wachovia acts, or may in the
future act: as administrative agent for Blue Ridge or any Liquidity Bank, as an
issuing and paying agent for the Commercial Paper, to provide credit or
liquidity enhancement for the timely payment for the Commercial Paper, and/or to
provide other services from time to time for Blue Ridge or any Liquidity Bank
(collectively, the "Wachovia Roles"). Without limiting the generality of this
Section 14.13, each Liquidity Bank hereby acknowledges and consents to any and
all Wachovia Roles and agrees that in connection with any Wachovia Role,
Wachovia may take, or refrain from taking, any action that it, in its
discretion, deems appropriate, including, without limitation, in its role as
administrative agent for Blue Ridge, and the giving of notice of a mandatory
purchase pursuant to the Liquidity Agreement.

 

[signature pages follow]

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date hereof.

 





 

PPL RECEIVABLES CORPORATION

 

By:                                      
Name:
Title:

Address:PPL Receivables Corporation

3993 Howard Hughes Parkway

Suite 250

Las Vegas, Nevada 89109

Attention: Christopher J. Monigle

Telephone: (702)-866-2200

Fax: (702)866-2244

 

PPL ELECTRIC UTILITIES CORPORATION

 

By:                                      
Name:
Title:

Address:Two North Ninth Street

Allentown, Pennsylvania 18101-1179

Attention: Treasurer

Telephone: (610)774-5987

Fax: (610)774-5235

 

 

 

[additional signatures to follow]

 

 

BLUE RIDGE ASSET FUNDING CORPORATION as Attorney-In-Fact

 

By:                                      
Name:
Title:

 

Address:Blue Ridge Asset Funding Corporation

c/o Wachovia Bank, National Association

301 South College Street, TW-10

Charlotte, North Carolina 28288

Attention: Douglas R. Wilson

Telephone: (704) 374-2520

Fax: (704) 383-9579

 

WACHOVIA BANK,

NATIONAL ASSOCIATION,

as a Liquidity Bank and as Agent

 

By:                                      
Name:
Title:

 

Address:Wachovia Bank, National Association

191 Peachtree Street, N.E.

22nd Floor, Mail Code GA8088

Atlanta, Georgia 30303

Attention: John Foxgrover

Telephone: (404) 332-4223

Fax: (404) 332-5152

 

[end of signatures]

 

Exhibit I

Definitions

As used in this Agreement, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):

Adjusted Dilution Ratio: At any time, the rolling average of the Dilution Ratio
for the 12 Calculation Periods then most recently ended.

Advance: A borrowing hereunder consisting of the aggregate amount of the several
Loans made on the same Borrowing Date.

Adverse Claim: A lien, security interest, charge or encumbrance, or other right
or claim in, of or on any Person's assets or properties in favor of any other
Person, other than any Permitted Claim.

Affiliate: With respect to any Person, any other Person directly or indirectly
controlling, controlled by, or under direct or indirect common control with,
such Person or any Subsidiary of such Person. A Person shall be deemed to
control another Person if the controlling Person owns 10% or more of any class
of voting securities of the controlled Person or possesses, directly or
indirectly, the power to direct or cause the direction of the management or
policies of the controlled Person, whether through ownership of stock, by
contract or otherwise.

Agent: As defined in the Preamble to this Agreement.

Agent's Account: Account #8735-098787 at Wachovia Bank, National Association,
ABA #053100494.

Aggregate Commitment: On any date of determination, the aggregate amount of the
Liquidity Banks' Commitments to make Loans hereunder. As of the Closing Date the
Aggregate Commitment is $150,000,000.

Aggregate Principal: On any date of determination, the aggregate outstanding
principal amount of all Advances outstanding on such date.

Aggregate Reduction: As defined in Section 1.3(b).

Agreement: This Credit and Security Agreement, as it may be amended or modified
and in effect from time to time in accordance with the terms hereof.

Alternate Base Rate: For any day, the rate per annum equal to the higher as of
such day of the Prime Rate, or one-half of one percent (0.50%) above the Federal
Funds Effective Rate. For purposes of determining the Alternate Base Rate for
any day, changes in the Prime Rate or the Federal Funds Effective Rate shall be
effective on the date of each such change.

Alternate Base Rate Loan: A Loan which bears interest at the Alternate Base Rate
or the Default Rate.

Alternate Supplier Charge: Any indebtedness arising out of the sale of
electricity to an Obligor by, and owing to, an Energy Supplier other than
Originator or any Affiliate of Originator that is invoiced by the Servicer
together with the Receivables, and payments in respect of which are remitted by
the Servicer to such Energy Supplier.

Amortization Date: The earliest to occur of the day on which any of the
conditions precedent set forth in Section 6.2 are not satisfied, the Business
Day immediately prior to the occurrence of an Event of Bankruptcy with respect
to any PPL Electric Party, the Business Day specified in a written notice from
the Agent following the occurrence of any other Amortization Event, and the date
which is thirty (30) days after the Agent's receipt of written notice from
Borrower that it wishes to terminate the facility evidenced by this Agreement.

Amortization Event: As defined in Article IX.

Applicable Margin: As defined in the Fee Letter.

Assignment Agreement: As defined in Section 12.1(b).

Authorized Officer: With respect to any Person, its president, corporate
controller, treasurer, assistant treasurer or chief financial officer.

Blue Ridge: As defined in the Preamble to this Agreement.

Borrower: As defined in the Preamble to this Agreement.

Borrowing Base: On any date of determination, the Net Pool Balance as of the
last day of the period covered by the most recent Monthly Report, minus the
Required Reserve as of the last day of the period covered by the most recent
Monthly Report, and minus Deemed Collections that have occurred since the most
recent Cut-Off Date to the extent that such Deemed Collections exceed the
Dilution Reserve.

Borrowing Date: A Business Day on which an Advance is made hereunder.

Borrowing Limit: As defined in Section 1.1(a)(i).

Borrowing Notice: As defined in Section 1.2.

Broken Funding Costs: For any CP Rate Loan or LIBO Rate Loan which: in the case
of a CP Rate Loan, has its principal reduced without compliance by Borrower with
the notice requirements hereunder, in the case of a CP Rate Loan or a LIBO Rate
Loan, does not become subject to an Aggregate Reduction following the delivery
of any Reduction Notice, in the case of a CP Rate Loan, is assigned under the
Liquidity Agreement, or in the case of a LIBO Rate Loan, is terminated or
reduced prior to the last day of its Interest Period, an amount equal to the
excess, if any, of the CP Costs or Interest (as applicable) that would have
accrued during the remainder of the Interest Periods or the tranche periods for
Commercial Paper determined by the Agent to relate to such Loan (as applicable)
subsequent to the date of such reduction, assignment or termination (or in
respect of clause (ii) above, the date such Aggregate Reduction was designated
to occur pursuant to the Reduction Notice) of the principal of such Loan if such
reduction, assignment or termination had not occurred or such Reduction Notice
had not been delivered, over the sum of to the extent all or a portion of such
principal is allocated to another Loan, the amount of CP Costs or Interest
actually accrued during the remainder of such period on such principal for the
new Loan, and to the extent such principal is not allocated to another Loan, the
income, if any, actually received during the remainder of such period by the
holder of such Loan from investing the portion of such principal not so
allocated. In the event that the amount referred to in clause (B) exceeds the
amount referred to in clause (A), the relevant Lender or Lenders agree to pay to
Borrower the amount of such excess. All Broken Funding Costs shall be due and
payable hereunder upon demand.

Business Day: Any day on which banks are not authorized or required to close in
New York, New York, Allentown, Pennsylvania or Atlanta, Georgia, and The
Depository Trust Company of New York is open for business, and, if the
applicable Business Day relates to any computation or payment to be made with
respect to the LIBO Rate, any day on which dealings in dollar deposits are
carried on in the London interbank market.

Budget Plan Receivable: Any indebtedness arising under any budget billing
program whereby the Obligor pays a flat monthly payment for a 12-month period.

Budget Plan Receivable Liability Amount: On any day, the liability maintained
by, or that should be maintained in accordance with GAAP, by the Originator in
respect of Obligors of Budget Plan Receivables in respect of cumulative
overpayments by such Obligors.

Calculation Period: A calendar month.

Capital Lease: Any lease of property which, in accordance with GAAP, should be
capitalized on the lessee's balance sheet.

Capital Lease Obligations: With respect to any Person, all obligations of such
Person as lessee under Capital Leases, in each case taken at the amount thereof
accounted for as liabilities in accordance with GAAP.

Change of Control: The acquisition by any Person, or two or more Persons acting
in concert, of beneficial ownership (within the meaning of Rule 13d-3 of the
Securities and Exchange Commission under the Securities Exchange Act of 1934, as
amended) of 25% or more of the outstanding shares of voting stock of any PPL
Electric Party or the failure at any time of PPL Corporation or its successors
to own 80% or more of the outstanding shares of the voting stock in the
Servicer.

Collateral: As defined in Section 13.1.

Collection Account: The Facility Account and any account of PPL Electric into
which any Collections are at any time deposited.

Collection Bank: At any time, the bank maintaining a Collection Account.

Collection Curve: At any time, the then applicable "collection curve" as defined
in the ITC Bond Servicing Agreement.

Collections: With respect to any Receivable, all cash collections and other cash
proceeds in respect of such Receivable, including, without limitation, all
Finance Charges or other related amounts accruing in respect thereof and all
cash proceeds of Related Security with respect to such Receivable.

Commercial Paper: Promissory notes of Blue Ridge issued by Blue Ridge in the
commercial paper market.

Commitment: For each Liquidity Bank, the commitment of such Liquidity Bank to
make Loans to Borrower hereunder in the event the Blue Ridge elects not to fund
any Advance in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Liquidity Bank's name on Schedule A to
this Agreement.

Competition Act: The Electricity Generation Customer Choice and Competition Act
(66 P.A. C.S. § 2801 et seq.), as amended, and any successor statute thereto.

Contingent Obligation: Of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take-or-pay contract or application for a letter of credit.

Contract: With respect to any Receivable, any and all instruments, agreements,
invoices or other writings pursuant to which such Receivable arises or which
evidences such Receivable.

CP Costs: For each day, the sum of discount or interest accrued on Pooled
Commercial Paper on such day, plus any and all accrued commissions in respect of
placement agents and Commercial Paper dealers, and issuing and paying agent fees
incurred, in respect of such Pooled Commercial Paper for such day, plus other
costs associated with funding small or odd-lot amounts with respect to all
receivable financing facilities which are funded by Pooled Commercial Paper for
such day, minus any accrual of income net of expenses received on such day from
investment of collections received under all receivable financing facilities
funded with Pooled Commercial Paper, minus any payment received on such day net
of expenses in respect of Broken Funding Costs (or similar costs) related to the
prepayment of any investment of Blue Ridge pursuant to the terms of any
receivable purchase or financing facilities funded with Pooled Commercial Paper.

CP Rate Loan: For each Loan of Blue Ridge made to Borrower under the Agreement
prior to the time, if any, when it is refinanced with a Liquidity Funding
pursuant to the Liquidity Agreement, or the occurrence of an Amortization Event
and the commencement of the accrual of Interest thereon at the Default Rate.

Credit and Collection Practices: Borrower's credit and collection policies and
practices relating to Contracts and Receivables existing on the date hereof and
summarized in Exhibit VIII hereto, as modified from time to time in accordance
with this Agreement.

CTC Receivables: All indebtedness and other obligations owed to Originator
related to or arising out of Originator's recovery of Competitive Transition
Charges (as defined in Section 2803 of the Competition Act).

Cut-Off Date: The last day of a Calculation Period.

Days Sales Outstanding: As of any day, an amount equal to the product of 91,
multiplied by the amount obtained by dividing the aggregate outstanding balance
of Receivables as of the most recent Cut-Off Date, by the aggregate amount of
Receivables created during the three (3) Calculation Periods including and
immediately preceding such Cut-Off Date.

Deemed Collections: Collections deemed received by Borrower under Section
1.4(a).

Default Horizon Ratio: As of any Cut-Off Date, the ratio (expressed as a
decimal) computed by dividing the aggregate sales generated by Originator during
the four Calculation Periods ending on such Cut-Off Date, by the Net Pool
Balance as of such Cut-off Date.

Default Rate: A rate per annum equal to the sum of the Alternate Base Rate plus
2.00%, changing when and as the Alternate Base Rate changes.

Default Ratio: As of any Cut-Off Date, the ratio (expressed as a percentage)
computed by dividing the total amount of Receivables which became Defaulted
Receivables during the Calculation Period that includes such Cut-Off Date, by
the aggregate sales generated by Originator during the Calculation Period
occurring four months prior to the Calculation Period ending on such Cut-Off
Date.

Defaulted Receivable: A Receivable: as to which the Obligor thereof has suffered
an Event of Bankruptcy; which, consistent with the Credit and Collection
Practices, would be written off Borrower's books as uncollectible; or as to
which any payment, or part thereof, remains unpaid for 121 days or more from the
original invoice date for such payment.

Delinquency Ratio: At any time, a percentage equal to the aggregate Outstanding
Balance of all Receivables that were Delinquent Receivables at such time divided
by the aggregate Outstanding Balance of all Receivables at such time.

Delinquent Receivable: A Receivable as to which any payment, or part thereof,
remains unpaid for 91-120 days from the original invoice date for such payment.

Deposit Receivable: Any indebtedness arising in respect of any obligation of an
Obligor to pay a security or other deposit to Originator in respect of the
delivery to such Obligor by Originator of any services.

Designated Obligor: An Obligor indicated by the Agent to Borrower in writing.

Dilution: The amount of any reduction or cancellation of the Outstanding Balance
of a Receivable as described in Section 1.4(a).

Dilution Horizon Ratio: As of any Cut-off Date, a ratio (expressed as a
decimal), computed by dividing the aggregate sales generated by the Originators
during the Calculation Period ending on such Cut-Off Date, by the Net Pool
Balance as of such Cut-Off Date.

Dilution Ratio: As of any Cut-Off Date, a ratio (expressed as a percentage),
computed by dividing the total amount of decreases in Outstanding Balances due
to Dilutions during the Calculation Period ending on such Cut-Off Date, by the
aggregate sales generated by the Originators during the Calculation Period
immediately preceding the Calculation Period ending on such Cut-Off Date.

Dilution Reserve: For any Calculation Period, the product (expressed as a
percentage) of:

    (i)    the sum of (A) two (2) times the Adjusted Dilution Ratio as of the
immediately preceding Cut-Off Date, plus (B) the Dilution Volatility Component
as of the immediately preceding Cut-Off Date, times

    (ii)    the Dilution Horizon Ratio as of the immediately preceding Cut-Off
Date.

Dilution Volatility Component: The product (expressed as a percentage) of the
difference between the highest three (3)-month rolling average Dilution Ratio
over the past 12 Calculation Periods and the Adjusted Dilution Ratio, and a
fraction, the numerator of which is equal to the amount calculated in (i)(A) of
this definition and the denominator of which is equal to the amount calculated
in (i)(B) of this definition.

Downgraded Liquidity Bank: A Liquidity Bank with a rating of its short-term
securities lower than (1) A-1 by S&P and (ii) P-1 by Moody's.

Downgrading Event: With respect to any Person means the lowering of the
long-term issuer rating or senior secured long-term debt rating of such Person
to below BBB- by S&P, or Baa3 by Moody's or the withdrawal by either S&P or
Moody's of such rating of such Person.

Dual Month Revenue Adjustment: For each Calculation Period, the aggregate
Outstanding Balance of all Receivables, Nuclear Decommissioning Receivables and
ITC Receivables generated between the first Business Day of such Calculation
Period and the third Business Day of such Calculation Period (both inclusive).

ECP Contract Payments: All fixed monthly payments and any other monies payable
to PPL Electric, as seller, for an energy conservation project pursuant to that
certain Master Purchase Agreement, dated as of July 1, 1999, between PPL
Electric (f/k/a PP&L, Inc.), as seller, and BLC Corporation, as purchaser.

Eligible Assignee: A commercial bank having a combined capital and surplus of at
least $250,000,000 with a rating of its (or its holding company's) short-term
securities equal to or higher than A-1 by S&P and P-1 by Moody's.

Eligible Receivable: At any time, a Receivable, including, prior to the
occurrence of a Downgrading Event with respect to the Servicer, Unbilled
Receivables:

    (i)    the Obligor of which if a natural person, is a resident of the United
States or, if a corporation or other business organization, is organized under
the laws of the United States or any political subdivision thereof and has its
chief executive office in the United States; is not an Affiliate of any of the
parties hereto; is a government or a governmental subdivision or agency;
provided, however, that Receivables as to which the Obligor is a government or a
governmental subdivision or agency may account for no more than 10% of the
aggregate Outstanding Balance of all Eligible Receivables as of any date of
determination; and is not a Designated Obligor,

    (ii)    [reserved],

    (iii)    which is not owing from an Obligor as to which more than 25% of the
aggregate Outstanding Balance of all Receivables owing from such Obligor are
Defaulted Receivables,

    (iv)    which is not a Delinquent Receivable or a Defaulted Receivable,

    (v)    except for Unbilled Receivables prior to the occurrence of a
Downgrading Event with respect to the Servicer, which by its terms is due and
payable within thirty (30) days of the original billing date therefor and has
not had its payment terms extended more than once,

    (vi)    which is an "account" or "payment intangible" within the meaning of
Section 9-102(a)(2), Section 9-102(61) and Section 9-102(a)(11), respectively,
of the UCC of all applicable jurisdictions,

    (vii)    which is denominated and payable only in United States dollars in
the United States,

    (viii)    which arises under a Contract in substantially the form of one of
the form contracts set forth on Exhibit X hereto or otherwise approved by the
Agent in writing, which, together with such Receivable, is in full force and
effect and constitutes the legal, valid and binding obligation of the related
Obligor enforceable against such Obligor in accordance with its terms subject to
no offset, counterclaim or other defense,

    (ix)    which arises under a Contract which does not require the Obligor
under such Contract to consent to the transfer, sale, pledge or assignment of
the rights and duties of Originator or any of its assignees under such Contract
and does not contain a confidentiality provision that purports to restrict the
ability of any Lender to exercise its rights under this Agreement, including,
without limitation, its right to review the Contract,

    (x)    which arises under a Contract that contains an obligation to pay a
specified sum of money, contingent only upon the provision of services by
Originator,

    (xi)    which, together with the Contract related thereto, does not
contravene in any material way any law, rule or regulation applicable thereto
(including, without limitation, any law, rule and regulation relating to truth
in lending, fair credit billing, fair credit reporting, equal credit
opportunity, fair debt collection practices and privacy) and with respect to
which no part of the Contract related thereto is in violation of any such law,
rule or regulation,

    (xii)    which satisfies all applicable requirements of the Credit and
Collection Practices in all material respects,

    (xiii)    which was generated in the ordinary course of Originator's
business,

    (xiv)    which arises solely from the delivery of electricity to the related
Obligor by Originator, and not by any other Person (in whole or in part),

    (xv)    as to which the Agent has not notified Borrower that the Agent has
determined that such Receivable or class of Receivables is not acceptable as an
Eligible Receivable, including, without limitation, because such Receivable
arises under a Contract that is not acceptable to the Agent,

    (xvi)    which is not subject to any dispute, counterclaim, right of
rescission, set-off, counterclaim or any other defense (including defenses
arising out of violations of usury laws) of the applicable Obligor against
Originator or any other Adverse Claim; provided, however, that if such dispute,
offset, counterclaim or defense affects only a portion of the Outstanding
Balance of such Receivable, then such Receivable may be deemed an Eligible
Receivable to the extent of the portion of such Outstanding Balance which is not
so affected, and provided, further, that Receivables of any Obligor which has
any accounts payable by Originator or by a wholly-owned Subsidiary of Originator
(thus giving rise to a potential offset against such Receivables) may be treated
as Eligible Receivables to the extent that the Obligor of such Receivables has
agreed pursuant to a written agreement in form and substance satisfactory to the
Agent, that such Receivables shall not be subject to such offset,

    (xvii)    as to which Originator has satisfied and fully performed all
obligations on its part with respect to such Receivable required to be fulfilled
by it, and no further action is required to be performed by any Person with
respect thereto other than payment thereon by the applicable Obligor,

    (xviii)    as to which each of the representations and warranties contained
in Section 5.1(f), Section 5.1(h), Section 5.1(i), Section 5.1(q), Section
5.1(r), Section 5.1(s) and Section 5.1(t) is true and correct,

    (xix)    all right, title and interest to and in which has been validly
transferred by Originator directly to Borrower under and in accordance with the
Receivables Sale Agreement, and Borrower has good and marketable title thereto
free and clear of any Adverse Claim, and

    (xx)    which is not an Ineligible Receivable.

Energy Supplier: Any Person who is not the Originator.

Environmental Laws: Any and all federal, state and local statutes, laws,
regulations, ordinances, rules, judgments, orders, decrees, permits,
concessions, grants, franchises, licenses or other written governmental
restrictions relating to the environment or to emissions, discharges or releases
of pollutants, contaminants, petroleum or petroleum products, chemicals or
industrial, toxic or Hazardous Substances or wastes into the environment
including, without limitation, ambient air, surface water, ground water, or
land, or otherwise relating to the manufacture, processing, distribution, use,
treatment, storage, disposal, transport or handling of pollutants, contaminants,
petroleum or petroleum products, chemicals or industrial, toxic or Hazardous
Substances or wastes.

ERISA: The Employee Retirement Income Security Act of 1974, as amended from time
to time, and any rule or regulation issued thereunder.

ERISA Group: The Originator and all members of a controlled group of
corporations and all trades or businesses (whether or not incorporated) under
common control which, together with the Originator, are treated as a single
employer under Section 414(b) or (c) of the Internal Revenue Code.

Event of Bankruptcy: Shall be deemed to have occurred with respect to a Person
if either:

    (i)    a case or other proceeding shall be commenced, without the
application or consent of such Person, in any court, seeking the liquidation,
reorganization, debt arrangement, dissolution, winding up, or composition or
readjustment of debts of such Person, the appointment of a trustee, receiver,
custodian, liquidator, assignee, sequestrator or the like for such Person or all
or substantially all of its assets, or any similar action with respect to such
Person under any law relating to bankruptcy, insolvency, reorganization, winding
up or composition or adjustment of debts, and such case or proceeding shall
continue undismissed, or unstayed and in effect, for a period of sixty (60)
consecutive days; or an order for relief in respect of such Person shall be
entered in an involuntary case under the federal bankruptcy laws or other
similar laws now or hereafter in effect; or

    (ii)    such Person shall commence a voluntary case or other proceeding
under any applicable bankruptcy, insolvency, reorganization, debt arrangement,
dissolution or other similar law now or hereafter in effect, or shall consent to
the appointment of or taking possession by a receiver, liquidator, assignee,
trustee (other than a trustee under a deed of trust, indenture or similar
instrument), custodian, sequestrator (or other similar official) for, such
Person or for any substantial part of its property, or shall make any general
assignment for the benefit of creditors, or shall be adjudicated insolvent, or
admit in writing its inability to pay its debts generally as they become due,
or, if a corporation or similar entity, its board of directors shall vote to
implement any of the foregoing.

Facility Account: Borrower's account no. 9-990-011 at Mellon Bank, N.A.

Facility Termination Date: The earlier of the Liquidity Termination Date and the
Amortization Date.

Federal Bankruptcy Code: Title 11 of the United States Code entitled
"Bankruptcy," as amended and any successor statute thereto.

Federal Funds Effective Rate: For any period, a fluctuating interest rate per
annum for each day during such period equal to the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the preceding Business Day) by the Federal
Reserve Bank of New York in the Composite Closing Quotations for U.S. Government
Securities; or if such rate is not so published for any day which is a Business
Day, the average of the quotations at approximately 11:30 a.m. (New York time)
for such day on such transactions received by the Agent from three federal funds
brokers of recognized standing selected by it.

Fee Letter: That certain letter agreement dated as of the date hereof among
Borrower, PPL Electric and the Agent, as it may be amended or modified and in
effect from time to time.

Final Payout Date: The date on which all Obligations have been paid in full and
the Aggregate Commitment has been terminated.

Finance Charges: With respect to a Contract, any finance, interest, late payment
charges or similar charges owing by an Obligor pursuant to such Contract.

Five-Year Credit Agreement: That certain Five-Year Credit Agreement, dated as of
June 22, 2004, by and among Originator, the Lenders from time to time party
thereto, Wachovia Bank, National Association, Barclays Bank PLC, Citibank, N.A.,
Wachovia Securities, Inc., CitiGroup Global Markets, Inc., JPMorgan Chase Bank
and Bank One, N.A., as may be amended from time to time.

Fixed Daily Amount:    An amount equal to the estimated daily collections
allocable to the ITC Receivables (which amount shall be determined by the
Servicer based upon the Collection Curve and adjusted annually) and the Nuclear
Decommissioning Receivables (which amount shall be, with respect to any month,
the dollar amount for such month set forth in the amortization schedule attached
as Exhibit VI hereto).

Funding Agreement: this Agreement, the Liquidity Agreement and any other
agreement or instrument executed by any Funding Source with or for the benefit
of Blue Ridge.

Funding Source: any Liquidity Bank or any insurance company, bank or other
funding entity providing liquidity, credit enhancement or back-up purchase
support or facilities to Blue Ridge.

GAAP: At any time, generally accepted accounting principles in effect in the
United States of America at such time.

GENCO Receivable: Any Receivable arising out of the supply of electricity to an
Obligor on a wholesale basis by Originator.

Governmental Authority: Any federal, state or local government, authority,
agency, central bank, quasi-governmental authority, court or other body or
entity, and any arbitrator with authority to bind a party at law.

Guarantee: Of or by any Person means any obligation, contingent or otherwise, of
such Person guaranteeing or having the economic effect of guaranteeing any
Indebtedness of any other Person (the "primary obligor") in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or to purchase (or to advance or supply funds for
the purchase of) any security for payment of such Indebtedness, (ii) to purchase
or lease property, securities or services for the purpose of assuring the owner
of such Indebtedness of the payment of such Indebtedness or (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness; provided, however, that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business.

Hazardous Substances: Any toxic, caustic or otherwise hazardous substance,
including petroleum, its derivatives, by-products and other hydrocarbons, or any
substance having any constituent elements displaying any of the foregoing
characteristics.

Indebtedness: Of any Person means, without duplication, all obligations of such
Person for borrowed money, all obligations of such Person with respect to
deposits or advances of any kind, all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, all Guarantees by such Person
of Indebtedness of others, all Capital Lease Obligations and Synthetic Leases of
such Person, all obligations of such Person in respect of Interest Rate
Protection Agreements, foreign currency exchange agreements or other interest or
exchange rate hedging arrangements (the amount of any such obligation to be the
net amount that would be payable upon the acceleration, termination or
liquidation thereof) and all obligations of such Person as an account party in
respect of letters of credit and bankers' acceptances; provided, however, that
"Indebtedness" of such Person does not include obligations of such Person under
any installment sale, conditional sale or title retention agreement or any other
agreement relating to obligations for the deferred purchase price of property or
services obligations under agreements relating to the purchase and sale of any
commodity, including any power sale or purchase agreements, any commodity hedge
or derivative (regardless of whether any such transaction is a "financial" or
physical transaction), any trade obligations or other obligations of such Person
incurred in the ordinary course of business or obligations of such Person under
any lease agreement (including any lease intended as security) that is not a
Capital Lease or a Synthetic Lease.

Indemnified Amounts: As defined in Section 10.1.

Indemnified Party: As defined in Section 10.1.

Independent Director: A member of the Board of Directors of Borrower who is not
at such time, and has not been at any time during the preceding five (5) years:
a creditor, supplier, director, officer, employee, family member, manager or
contractor of PPL Electric, Originator or any of their respective Subsidiaries
or Affiliates (other than Borrower), a direct or indirect or beneficial owner,
excluding de minimus ownership interests, (at the time of such individual's
appointment as an Independent Director or at any time thereafter while serving
as an Independent Director) of any of the outstanding common shares of Borrower,
PPL Electric, Originator, or any of their respective Subsidiaries or Affiliates,
having general voting rights, or a person who controls (whether directly,
indirectly or otherwise), PPL Electric, Originator or any of their respective
Subsidiaries or Affiliates (other than Borrower) or any creditor, supplier,
employee, officer, director, manager or contractor of PPL Electric, Originator
or any of their respective Subsidiaries or Affiliates (other than Borrower).

Ineligible Receivables: All Alternate Supplier Charges, Deposit Receivables,
GENCO Receivables, Ineligible Unbilled Receivables, Late Payment Receivables,
On-Track Receivables, Operation Help Receivables, Payment Agreement Receivables,
Transferred Receivables and following the occurrence of a Downgrading Event with
respect to the Servicer, all Unbilled Receivables.

Ineligible Unbilled Receivable: Any Unbilled Receivable, which Unbilled
Receivable if billed would constitute a Payment Agreement Receivable, an
On-Track Receivable or an Alternate Supplier Charge.

Interest: For each respective Interest Period relating to Loans of the Liquidity
Banks, an amount equal to the product of the applicable Interest Rate for each
Loan multiplied by the principal of such Loan for each day elapsed during such
Interest Period, annualized on a 360 day basis.

Interest Period: With respect to any Loan held by a Liquidity Bank:

    (i)    if Interest for such Loan is calculated on the basis of the LIBO
Rate, a period of one (1), two (2), three (3) or six (6) months, or such other
period as may be mutually agreeable to the Agent and Borrower, commencing on a
Business Day selected by Borrower or the Agent pursuant to this Agreement. Such
Interest Period shall end on the day in the applicable succeeding calendar month
which corresponds numerically to the beginning day of such Interest Period,
provided, however, that if there is no such numerically corresponding day in
such succeeding month, such Interest Period shall end on the last Business Day
of such succeeding month; or

    (ii)    if Interest for such Loan is calculated on the basis of the
Alternate Base Rate, a period commencing on a Business Day selected by Borrower
and agreed to by the Agent, provided that no such period shall exceed one month.

If any Interest Period would end on a day which is not a Business Day, such
Interest Period shall end on the next succeeding Business Day, provided,
however, that in the case of Interest Periods corresponding to the LIBO Rate, if
such next succeeding Business Day falls in a new month, such Interest Period
shall end on the immediately preceding Business Day. In the case of any Interest
Period for any Loan which commences before the Amortization Date and would
otherwise end on a date occurring after the Amortization Date, such Interest
Period shall end on the Amortization Date. The duration of each Interest Period
which commences after the Amortization Date shall be of such duration as
selected by the Agent.

Interest Rate: With respect to each Loan of the Liquidity Banks, the LIBO Rate,
the Alternate Base Rate or the Default Rate, as applicable.

Interest Rate Protection Agreements: Any agreement providing for an interest
rate swap, cap or collar, or any other financial agreement designed to protect
against fluctuations in interest rates.

Interest Reserve: For any Calculation Period, the product (expressed as a
percentage) of 1.5 times the Alternate Base Rate as of the immediately preceding
Cut-Off Date times a fraction the numerator of which is the highest Days Sales
Outstanding for the most recent 12 Calculation Periods and the denominator of
which is 360.

ITC Bonds: Each series of Transition Bonds issued pursuant to the ITC Indenture
and any related series supplements, as authorized by the PUC under Section 2812
of the Competition Act.

ITC Bond Documents: That certain Indenture, dated as of August 10, 1999 (the
"ITC Indenture"), by and between PPL Transition Bond Company LLC and The Bank of
New York, the ITC Bonds Servicing Agreement and each other Basic Document (as
defined in the ITC Indenture), as each may be amended, supplemented, modified or
amended and restated, and all other documents related thereto.

ITC Bonds Servicer: At any time the Person designated as "Servicer" (as defined
in the ITC Bonds Servicing Agreement) pursuant to the ITC Bonds Servicing
Agreement.

ITC Bonds Servicing Agreement: That certain Intangible Transition Property
Servicing Agreement, dated as of August 10, 1999, by and between PPL Transition
Bond Company LLC and PPL Electric, as such may be amended, supplemented,
modified or amended and restated.

ITC Receivables: All "Intangible Transition Property", "Intangible Transition
Charges" and "ITC Collections" (each as defined in the ITC Bonds Servicing
Agreement) and all accounts receivable, payment intangibles and general
intangibles arising in connection with the "Collateral" (as defined in the ITC
Indenture).

Late Payment Receivables: Any indebtedness of Obligors pertaining to Receivables
constituting late payment fees and/or service charges.

Lender: Blue Ridge and each Liquidity Bank.

LIBO Rate: For any Interest Period, the rate per annum determined on the basis
of the offered rate for deposits in U.S. dollars of amounts equal or comparable
to the principal amount of the related Loan offered for a term comparable to
such Interest Period, which rates appear on a Bloomberg L.P. terminal, displayed
under the address "US0001M <Index> Q <Go>" effective as of 11:00 A.M., London
time, two (2) Business Days prior to the first day of such Interest Period,
provided that if no such offered rates appear on such page, the LIBO Rate for
such Interest Period will be the arithmetic average (rounded upwards, if
necessary, to the next higher 1/100th of 1%) of rates quoted by not less than
two major banks in New York, New York, selected by the Agent, at approximately
10:00 a.m.(New York time), two (2) Business Days prior to the first day of such
Interest Period, for deposits in U.S. dollars offered by leading European banks
for a period comparable to such Interest Period in an amount comparable to the
principal amount of such Loan, divided by one minus the maximum aggregate
reserve requirement (including all basic, supplemental, marginal or other
reserves) which is imposed against the Agent in respect of Eurocurrency
liabilities, as defined in Regulation D of the Board of Governors of the Federal
Reserve System as in effect from time to time (expressed as a decimal),
applicable to such Interest Period plus the Applicable Margin. The LIBO Rate
shall be rounded, if necessary, to the next higher 1/16 of 1%.

LIBO Rate Loan: A Loan which bears interest at the LIBO Rate.

Liquidity Agreement: That certain Liquidity Asset Purchase Agreement dated as of
August 1, 2004, by and among Blue Ridge, the Agent and the Liquidity Banks from
time to time party thereto, as the same may be amended, restated and/or
otherwise modified from time to time in accordance with the terms thereof.

Liquidity Banks: As defined in the Preamble in this Agreement.

Liquidity Commitment: As to each Liquidity Bank, its commitment under the
Liquidity Agreement (which shall equal 102% of its Commitment hereunder).

Liquidity Funding: a purchase made by any Liquidity Bank pursuant to its
Liquidity Commitment of all or any portion of, or any undivided interest in, a
Blue Ridge Loan, or any Loan made by a Liquidity Bank in lieu of Blue Ridge
pursuant to Section 1.1.

Liquidity Termination Date: The earlier to occur of the following:

    (i)    the date on which the Liquidity Banks' Liquidity Commitments expire,
cease to be available to Blue Ridge or otherwise cease to be in full force and
effect; or

    (ii)    the date on which a Liquidity Bank shall have become a Downgraded
Liquidity Bank and shall have continued as a Downgraded Liquidity Bank for not
less than thirty (30) days, and either the Downgraded Liquidity Bank shall not
have been replaced by an Eligible Assignee pursuant to the Liquidity Agreement,
or the Liquidity Commitment of such Downgraded Liquidity Bank shall not have
been funded or collateralized in such a manner that will avoid a reduction in or
withdrawal of the credit rating applied to the Commercial Paper to which such
Liquidity Agreement applies by any of the rating agencies then rating such
Commercial Paper.

Loan: Any loan made by a Lender to Borrower pursuant to this Agreement
(including, without limitation, any Liquidity Funding). Each Loan shall either
be a CP Rate Loan, an Alternate Base Rate Loan or a Eurodollar Rate Loan,
selected in accordance with the terms of this Agreement.

Loss Reserve: For any Calculation Period, the product (expressed as a
percentage) of 2.0, times the highest three-month rolling average Default Ratio
during the twelve (12) Calculation Periods ending on the immediately preceding
Cut-Off Date, times the Default Horizon Ratio as of the immediately preceding
Cut-Off Date.

Material Adverse Effect: A material adverse effect on the financial condition or
operations of any PPL Electric Party and its Subsidiaries, the ability of any
PPL Electric Party to perform its obligations under this Agreement, the
legality, validity or enforceability of this Agreement or any other Transaction
Document, the Agent's security interest, for the benefit of the Secured Parties,
in the Receivables generally or in any significant portion of the Receivables,
the Related Security or the Collections with respect thereto, or the
collectability of the Receivables generally or of any material portion of the
Receivables.

Material Indebtedness: Indebtedness of any Person in a principal or face amount
exceeding $50,000,000.

Material Plan: At any time a Plan or Plans having aggregate Unfunded Liabilities
in excess of $25,000,000.

Monthly Report: A report, in substantially the form of Exhibit IX hereto
(appropriately completed), furnished by the Servicer to the Agent pursuant to
Section 8.5.

Monthly Reporting Date: The 15th day of each month after the date of this
Agreement (or if any such day is not a Business Day, the next succeeding
Business Day thereafter).

Moody's: Moody's Investors Service, Inc.

Multiemployer Plan: At any time an employee pension benefit plan within the
meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is
then making or accruing an obligation to make contributions or has within the
preceding five plan years made contributions.

Net Pool Balance: At any time, the aggregate Outstanding Balance of all Eligible
Receivables at such time reduced by the aggregate amount by which the
Outstanding Balance of all Eligible Receivables of each Obligor and its
Affiliates exceeds the Obligor Concentration Limit for such Obligor the
aggregate Budget Plan Receivable Liability Amount and the Dual Month Revenue
Adjustment.

Net Worth: As defined in the Receivables Sale Agreement.

Nuclear Decommissioning Receivables: The CTC Receivables arising out of the
Originator's recovery of the portion of the Competitive Transition Charges that
has been designated for the funding of the decommissioning of the Susquehanna
Nuclear Power Plant.

Obligations: As defined in Section 2.1.

Obligor: A Person obligated to make payments pursuant to a Contract.

Obligor Concentration Limit: At any time, in relation to the aggregate
Outstanding Balance of Receivables owed by any single Obligor and its Affiliates
(if any), the applicable concentration limit shall be determined as follows for
Obligors who have short term unsecured debt ratings currently assigned to them
by S&P and Moody's (or in the absence thereof, the equivalent long term
unsecured senior debt ratings), the applicable concentration limit shall be
determined according to the following table:



S&P Rating

Moody's Rating

Allowable % of Eligible Receivables

A-1+

P-1

10%

A-1

P-1

8%

A-1

P-2

6%

A-2

P-1

6%

A-2

P-2

6%

A-2

P-3

6%

A-3

P-2

3%

A-3

P-3

3%

Below A-3 or Not Rated by either S&P or Moody's

Below P-3 or Not Rated by either S&P or Moody's

2%

; provided, however, that (i) if any Obligor has a split rating, the applicable
rating will be the lower of the two, (ii) if any Obligor is not rated by either
S&P or Moody's, the applicable Obligor Concentration Limit shall be the one set
forth in the last line of the table above, and (iii) subject to satisfaction of
the Rating Agency Condition and/or an increase in the percentage set forth in
clause (i)(A) of the definition of "Required Reserve," upon Borrower's request
from time to time, the Agent may agree to a higher percentage of Eligible
Receivables for a particular Obligor and its Affiliates (each such higher
percentage, a "Special Concentration Limit"), it being understood that any
Special Concentration Limit may be cancelled by the Agent upon not less than
five (5) Business Days' written notice to the PPL Electric Parties.

On-Track Receivable: Any Receivable arising out of the sale of electricity to an
Obligor by Originator which Obligor pays a flat monthly fee for such
electricity, which monthly fee is less than the full amount invoiced therefor,
with the difference between the amount invoiced to the Obligor and the amount
paid by the Obligor written off by Originator.

Operation Help Receivable: Any amounts accrued as a result of voluntary payments
to Originator by Obligors to offset Originator's cost of providing electricity
to underprivileged families.

Organizational Documents: For any Person, the documents for its formation and
organization, which, for example, for a corporation are its corporate charter
and bylaws, for a partnership are its certificate of partnership (if applicable)
and partnership agreement, for a limited liability company are its certificate
of formation or organization and its operating agreement, regulations or the
like and for a trust is the trust agreement, declaration of trust, indenture or
bylaws under which it is created.

Originator: PPL Electric Utilities Corporation (f/k/a PP&L, Inc.), in its
capacity as a seller under the Receivables Sale Agreement.

Outstanding Balance: Of any Receivable at any time means the then outstanding
principal balance thereof.

Participant: As defined in Section 12.2.

Payment Agreement Receivable: Any Receivable arising out of the sale of
electricity to an Obligor by Originator for which individualized payment
arrangements have been agreed to by such Obligor and Originator because of such
Obligor's negative payment history.

PBGC: The Pension Benefit Guaranty Corporation, or any successor thereto.

Permitted Claims: Solely with respect to the Records, any rights, claims, liens,
security interests or encumbrances of the trustees which may arise pursuant to
the PPL Electric Mortgages.

Person: An individual, partnership, corporation (including a business trust),
limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

Plan: At any time an employee pension benefit plan (including a Multiemployer
Plan) which is covered by Title IV of ERISA or subject to the minimum funding
standards under Section 412 of the Internal Revenue Code and either is
maintained, or contributed to, by any member of the ERISA Group for employees of
any member of the ERISA Group or has at any time within the preceding five years
been maintained, or contributed to, by any Person which was at such time a
member of the ERISA Group for employees of any Person which was at such time a
member of the ERISA Group.

Pooled Commercial Paper: Commercial Paper notes of Blue Ridge subject to any
particular pooling arrangement by Blue Ridge, but excluding Commercial Paper
issued by Blue Ridge for a tenor and in an amount specifically requested by any
Person in connection with any agreement effected by Blue Ridge.

PPL Electric: PPL Electric Utilities Corporation.

PPL Electric Mortgages: as defined in Section 5.1(k).

PPL Electric Parties: As defined in the preamble to this Agreement.

Prime Rate: A rate per annum equal to the prime rate of interest announced from
time to time by Wachovia (which is not necessarily the lowest rate charged to
any customer), changing when and as said prime rate changes.

Pro Rata Share: For each Liquidity Bank, a percentage equal to the Commitment of
such Liquidity Bank, divided by the Aggregate Commitment.

Proposed Reduction Date: As defined in Section 1.3(a).

PUC: The Commonwealth of Pennsylvania Public Utility Commission.

PUC Order: The order of the PUC, dated March 18, 2004, authorizing each PPL
Electric Party to enter this Agreement and each other Transaction Document.

Purchasing Liquidity Bank: As defined in Section 12.1(b).

Rating Agency Condition: That Blue Ridge has received written notice from S&P
and Moody's that an amendment, a change or a waiver will not result in a
withdrawal or downgrade of the then current ratings on Blue Ridge's Commercial
Paper.

Receivable: All indebtedness and other obligations owed to Borrower or
Originator, excluding the ITC Receivables, the Nuclear Decommissioning
Receivables and the ECP Contract Payments (at the time such indebtedness or
other obligation arises, and before giving effect to any transfer or conveyance
under the Receivables Sale Agreement) or in which Borrower or an Originator has
a security interest or other interest, including, without limitation, any
indebtedness, obligation or interest constituting an account, payment
intangible, instrument or general intangible, arising in connection with the
sale of electricity to an Obligor by the Originator, and further includes,
without limitation, the obligation to pay any Finance Charges with respect
thereto. Indebtedness and other rights and obligations arising from any one
transaction, including, without limitation, indebtedness and other rights and
obligations represented by an individual invoice, shall constitute a Receivable
separate from a Receivable consisting of the indebtedness and other rights and
obligations arising from any other transaction; provided further, that any
indebtedness, rights or obligations referred to in the immediately preceding
sentence shall be a Receivable regardless of whether the account debtor or
Borrower treats such indebtedness, rights or obligations as a separate payment
obligation.

Receivables Sale Agreement: That certain Receivables Sale Agreement, dated as of
August 1, 2004, by and between Originator and Borrower, as the same may be
amended, restated or otherwise modified from time to time.

Records: With respect to any Receivable, all documents, books, records and other
information (including, without limitation, computer programs, tapes, disks,
punch cards, data processing software and related property and rights but
excluding Contracts) relating to such Receivable, any Related Security therefor
and the related Obligor.

Reduction Notice: As defined in Section 1.3.

Regulatory Change: As defined in Section 10.2.

Related Security: All of Borrower's right, title and interest in, to and under
the Receivables Sale Agreement and with respect to any Receivable:

    (i)    all security interests or liens and property subject thereto from
time to time, if any, purporting to secure payment of such Receivable, whether
pursuant to the Contract related to such Receivable or otherwise, together with
all financing statements and security agreements describing any collateral
securing such Receivable,

    (ii)    all guaranties, letters of credit, insurance and other agreements or
arrangements of whatever character from time to time supporting or securing
payment of such Receivable whether pursuant to the Contract related to such
Receivable or otherwise,

    (iii)    all Contracts associated with such Receivable,

    (iv)    all Records related to such Receivable,

    (v)    all of Borrower's right, title and interest in, to and under the
Receivables Sale Agreement in respect of such Receivable, and

    (vi)    all proceeds of any of the foregoing.

Required Capital Amount: As defined in the Receivables Sale Agreement.

Required Liquidity Banks: At any time, Liquidity Banks with Commitments in
excess of 66-2/3% of the Aggregate Commitment.

Required Notice Period: The number of days required notice set forth below
applicable to the Aggregate Reduction indicated below:



Aggregate Reduction

Required Notice Period

< 25% of the Aggregate Commitment

2 Business Days

> 25% but < 50% of the Aggregate Commitment

5 Business Days

> 50% of Aggregate Commitment

10 Business Days

   

Required Reserve: On any day during a Calculation Period, the product of the
greater of the Required Reserve Factor Floor and the sum of the Loss Reserve,
the Interest Reserve, the Dilution Reserve and the Servicing Reserve, times the
Net Pool Balance as of the Cut-Off Date immediately preceding such Calculation
Period.

Required Reserve Factor Floor: As defined in the Fee Letter.

Restricted Junior Payment: any dividend or other distribution, direct or
indirect, on account of any shares of any class of capital stock of Borrower now
or hereafter outstanding, except a dividend payable solely in shares of that
class of stock or in any junior class of stock of Borrower, any redemption,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any shares of any class of capital stock of
Borrower now or hereafter outstanding, any payment or prepayment of principal
of, premium, if any, or interest, fees or other charges on or with respect to,
and any redemption, purchase, retirement, defeasance, sinking fund or similar
payment and any claim for rescission with respect to the Subordinated Loans, any
payment made to redeem, purchase, repurchase or retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
shares of any class of capital stock of Borrower now or hereafter outstanding,
and any payment of management fees by Borrower (except for reasonable management
fees to any Originator or its Affiliates in reimbursement of actual management
services performed).

Review: As defined in Section 7.1(d)(ii).

S&P: Standard and Poor's Ratings Services, a division of The McGraw Hill
Companies, Inc.

Secured Parties: All of the Lenders, the Agent and their respective successors
and assigns.

Servicer: At any time the Person (which may be the Agent) then authorized
pursuant to Section 8.1 to service, administer and collect Receivables.

Servicer Default: The occurrence of any Amortization Event with respect to the
Servicer or the Originator described in Sections 9.1(a), (b), (d), (e), (h),
(j), (k) or (m); and/or any Amortization Event described in Sections 9.1(c),
(g), (i), (p), (q), (r) or (s).

Servicer Replacement Event: The occurrence of any of the events described in
Section 8.1(c).

Servicing Fee: For each day in a Calculation Period:

    (i)    an amount equal to the Servicing Fee Rate (or, at any time while PPL
Electric or one of its Affiliates is the Servicer, such lesser percentage as may
be agreed between Borrower and the Servicer on an arms' length basis based on
then prevailing market terms for similar services), times the aggregate
Outstanding Balance of all Receivables at the close of business on the Cut-Off
Date immediately preceding such Calculation Period, times 1/360; or

    (ii)    on and after the Servicer's reasonable request made at any time when
PPL Electric or one of its Affiliates is no longer acting as Servicer hereunder,
an alternative amount specified by the successor Servicer not exceeding 110% of
such Servicer's reasonable costs and expenses of performing its obligations
under this Agreement during the preceding Calculation Period, divided by the
number of days in the current Calculation Period.

Servicing Fee Rate: 1.0% per annum.

Servicing Reserve: For any Calculation Period, the product (expressed as a
percentage) of the Servicing Fee Rate, times a fraction, the numerator of which
is the highest Days Sales Outstanding for the most recent twelve (12)
Calculation Periods and the denominator of which is 360.

Settlement Date: the 2nd Business Day after each Monthly Reporting Date, and the
last day of the relevant Interest Period in respect of each Loan of the
Liquidity Banks.

Settlement Period: in respect of each Loan of Blue Ridge, the immediately
preceding Calculation Period, and in respect of each Loan of the Liquidity
Banks, the entire Interest Period of such Loan.

Subordinated Loan: As defined in the Receivables Sale Agreement.

Subordinated Note: As defined in the Receivables Sale Agreement.

Subsidiary: Of a Person means any corporation more than 50% of the outstanding
securities having ordinary voting power of which shall at the time be owned or
controlled, directly or indirectly, by such Person or by one or more of its
Subsidiaries or by such Person and one or more of its Subsidiaries, or any
partnership, association, limited liability company, joint venture or similar
business organization more than 50% of the ownership interests having ordinary
voting power of which shall at the time be so owned or controlled.

Synthetic Lease: Any synthetic lease, tax retention operating lease, off-balance
sheet loan or similar off-balance sheet financing product where such transaction
is considered borrowed money indebtedness for tax purposes but is classified as
an operating lease in accordance with GAAP.

Tax Code: The Internal Revenue Code of 1986, as the same may be amended from
time to time.

Termination Date: As defined in the Receivables Sale Agreement.

Terminating Tranche: As defined in Section 4.3(b).

Transaction Documents: Collectively, this Agreement, each Borrowing Notice, the
Receivables Sale Agreement, the Fee Letter, the Subordinated Note and all other
instruments, documents and agreements executed and delivered in connection
herewith.

Transferred Receivable: Any Receivable arising out of the sale of electricity to
an Obligor by Originator, which Receivable is transferred from such Obligor's
account to a new account established by such Obligor because the related Obligor
changed its place of residence, disconnected electric service or otherwise
closed such prior account.

UCC: The Uniform Commercial Code as from time to time in effect in the specified
jurisdiction.

Unbilled Receivable: Any Receivable arising out of the sale of electricity to an
Obligor by Originator, but for which an invoice has not yet been sent to the
applicable Obligor; provided, that if an invoice for such amount is not mailed
to such Obligor with in thirty (30) days after the rendering of such services,
such Receivables shall not be an "Unbilled Receivable" and shall not be an
Eligible Receivable.

Unfunded Liabilities: With respect to any Plan at any time, the amount (if any)
by which the value of all benefit liabilities under such Plan, determined on a
plan termination basis using the assumptions prescribed by the PBGC for purposes
of Section 4044 of ERISA, exceeds the fair market value of all Plan assets
allocable to such liabilities under Title IV of ERISA (excluding any accrued but
unpaid contributions), all determined as of the then most recent valuation date
for such Plan, but only to the extent that such excess represents a potential
liability of a member of the ERISA Group to the PBGC or any other Person under
Title IV of ERISA.

Unmatured Amortization Event: An event which, with the passage of time or the
giving of notice, or both, would constitute an Amortization Event.

Wachovia: Wachovia Bank, National Association in its individual capacity.

All accounting terms not specifically defined herein shall be construed in
accordance with GAAP. All terms used in Article 9 of the UCC in the State of New
York, and not specifically defined herein, are used herein as defined in such
Article 9.